 



EXECUTION COPY
ASSET PURCHASE AGREEMENT
By and Between
Hornbeck Offshore Services LLC
as Buyer
and
Superior Offshore International, Inc.
as Seller
Dated: January 8, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 SALE AND PURCHASE
    2  
1.1 Sale and Purchase of Assets
    2  
1.2 Purchase Price
    3  
1.3 Closing
    4  
1.4 Assumption of Contracts
    4  
1.5 Excluded Liabilities
    5  
1.6 Transfer Taxes and Fees
    6  
1.7 Ad Valorem Taxes
    6  
1.8 Public Announcements
    6  
 
       
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLER
    6  
2.1 Organization and Good Standing
    6  
2.2 Authority of Seller
    6  
2.3 No Conflicts
    7  
2.4 Consents and Approvals
    8  
2.5 Title to Properties
    8  
2.6 Solvency
    8  
2.7 Absence of Certain Changes or Events
    9  
2.8 Absence of Defaults
    9  
2.9 Compliance with Laws
    10  
2.10 Tax Returns and Reports
    10  
2.11 Litigation
    10  
2.12 Accounts and Notes Payable
    10  
2.13 Contracts and Commitments
    11  
2.14 Regulatory Filings
    11  
2.15 Brokers/Advisors
    11  
2.16 Disclosure
    11  
2.17 Construction Payment Documentation
    12  
2.18 Insurance
    12  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER
    12  
3.1 Organization and Good Standing
    12  
3.2 Authority of Buyer
    12  
3.3 No Conflicts
    12  
3.4 Consents and Approvals
    13  
3.5 Brokers
    13  
3.6 Litigation
    13  
3.7 Financing
    13  
 
       
ARTICLE 4 COVENANTS
    13  
4.1 Conduct of Business
    13  
4.2 Approvals
    14  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
4.3 Compliance with Legal Requirements
    15  
4.4 Books and Records
    15  
4.5 Investigation by Buyer
    15  
4.6 Certain Acts or Omissions
    15  
4.7 Confidentiality
    15  
4.8 Additional Disclosure
    16  
4.9 No Solicitation of Competing Transactions
    16  
4.10 Buyer’s Performance of Assumed Contracts
    17  
4.11 Reimbursement Obligation
    17  
4.12 Cooperation Arrangement
    20  
4.13 Letter of Credit Cancellation
    20  
 
       
ARTICLE 5 CONDITIONS TO OBLIGATIONS OF BUYER
    21  
5.1 Representations and Warranties
    21  
5.2 Compliance with Agreement
    21  
5.3 No Action or Proceeding
    21  
5.4 Consents, Authorizations, Etc
    21  
5.5 Corporate Action by Seller
    21  
5.6 Opinion of Counsel
    22  
5.7 No Bankruptcy Proceedings
    22  
5.8 Material Adverse Change to Vessel, Cranes and/or Assumed Contracts
    22  
5.9 Creditor Releases
    22  
5.10 Physical Possession and Control
    22  
5.11 Delivery of Documents and Instruments
    22  
 
       
ARTICLE 6 CONDITIONS TO OBLIGATIONS OF SELLER
    23  
6.1 Representations and Warranties
    23  
6.2 Compliance with Agreement
    24  
6.3 No Action or Proceeding
    24  
6.4 Consents, Authorizations, Etc
    24  
6.5 Corporate Action by Buyer
    24  
6.6 Opinion of Counsel
    24  
6.7 Delivery of Purchase Price
    24  
6.8 Delivery of Documents and Instruments
    24  
 
       
ARTICLE 7 SURVIVAL
    25  
7.1 Survival of Representations and Warranties
    25  
7.2 Survival of Covenants and Agreements
    25  
 
       
ARTICLE 8 INDEMNIFICATION
    26  
8.1 In General
    26  
8.2 Indemnification of Buyer Indemnitees
    26  
8.3 Indemnification of Seller Indemnitees
    27  
8.4 Limitation on Indemnification
    27  
8.5 Method of Asserting Claims, Etc
    27  
8.6 Payment of Indemnity
    30  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
8.7 Indemnification Reductions and Other Matters
    30  
8.8 Adverse Consequences
    31  
 
       
ARTICLE 9 TERMINATION
    31  
9.1 Termination
    31  
9.2 Termination Remedies
    32  
 
       
ARTICLE 10 NOTICES
    32  
 
       
ARTICLE 11 MISCELLANEOUS
    33  
11.1 Usage of Terms
    33  
11.2 Legal Representation of the Parties
    34  
11.3 Incorporation of Schedules and Appendices; Entire Agreement
    34  
11.4 Waiver
    35  
11.5 Amendment
    35  
11.6 Counterparts
    35  
11.7 Headings
    35  
11.8 Governing Law
    35  
11.9 Risk of Loss
    35  
11.10 Binding Effect; Successors and Assignment
    35  
11.11 Expenses
    36  
11.12 Further Assurances
    36  
11.13 No Third Party Beneficiary
    36  
11.14 Limitation of Liability
    36  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
Schedules

     
Schedule 1.1
  Reimbursement Payment Guaranties
Schedule 2.12
  Accounts Payable
Schedule 2.13
  Contracts and Commitments
Schedule 2.17
  Construction Expenses

Appendices

         
Appendix A
  –   Assignment and Assumption of Construction Contract
Appendix B
  –   Assignment and Assumption of NO Crane Contract
Appendix C
  –   Assignment and Assumption of Huisman Crane and Winch Contract
Appendix D
  –   Letter of Credit
Appendix E
  –   Release

-iv-



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

         
A&R Equipment
    2  
Accounting Expert
    19  
Acquisition Proposal
    17  
Additional Purchase Price
    4  
Adverse Consequences
    31  
Affiliate
    3  
Agreement
    1  
Assets
    2  
Assumed Contracts
    4  
Base Purchase Price
    3  
Buyer
    1  
Buyer Indemnitees
    27  
Capitalized Interest
    17  
Claim Notice
    28  
Closing
    4  
Closing Date
    4  
Construction Contract
    5  
Contractual Obligation
    7  
Cranes
    2  
Credit Agreements
    8  
Damages
    27  
Definitive Agreement
    1  
Estimated Project Costs
    17  
Excluded Assets
    3  
Excluded Liabilities
    5  
Excluded Payments
    18  
Final Reimbursement Request
    19  
Fortis
    3  
Fortis Credit Agreement
    8  
Governmental Body
    7  
Huisman
    3  
Huisman Crane
    2  
Huisman Crane and Winch Contract
    5  
Indemnified Party
    27  
Indemnifying Party
    27  
Indemnity Notice
    29  
Indemnity Reduction Amounts
    30  
Interim Reimbursement Request
    19  
January 2008 Payments
    5  
JP Morgan
    3  
JP Morgan Credit Agreement
    8  
Law
    7  
Letter
    1  

-v-



--------------------------------------------------------------------------------



 



         
Lien
    2  
Liens
    2  
Merwede
    1  
National Oilwell
    3  
NO Crane
    2  
NO Crane Contract
    5  
Notice Period
    28  
Order
    7  
Payment Defaults
    5  
Permits
    3  
Permitted Liens
    3  
Project
    8  
Purchase Price
    3  
Reimbursement Amount
    18  
Reimbursement Guaranties
    2  
Reimbursement Request
    19  
Remaining Contract Payments
    18  
Required Consents
    7  
Review Period
    19  
Seller
    1  
Seller Indemnitees
    27  
Statement of Objections
    19  
Tax
    10  
Tax Return
    10  
Taxes
    10  
Third Party Claim
    28  
Time Charter
    23  
Total Project Costs
    18  
Vessel
    2  

-vi-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated as of January 8, 2008 (together with
the appendices and schedules attached hereto, the “Agreement”) is by and between
Hornbeck Offshore Services LLC, a Delaware limited liability company (the
“Buyer”), and Superior Offshore International, Inc., a Delaware corporation and
the successor to Superior Offshore International, L.L.C., a Louisiana limited
liability company (the “Seller”).
W I T N E S S E T H:
     WHEREAS, Seller is a party to a Construction Contract (as defined below)
providing for the construction of the Vessel (as defined below) by IHC Holland
Merwede Krimpen BV (as successor in interest to Merwede Shipyard Nieuwbouw BV)
(“Merwede”) and the purchase of such Vessel by Seller;
     WHEREAS, Seller is a party to the NO Crane Contract and Huisman Crane and
Winch Contract (each as defined below) providing for the construction of the
Cranes (as defined below) and the purchase of such Cranes by Seller;
     WHEREAS, construction of the Vessel and the Cranes has not yet been
completed and the Vessel and the Cranes have not yet been delivered to, or
accepted by, Seller and Seller does not currently have title to the Vessel or
the Cranes;
     WHEREAS, additional payments are due from Seller to Merwede under the
Construction Contract and to the other parties to the NO Crane Contract and
Huisman Crane and Winch Contract;
     WHEREAS, Buyer and Seller have executed and delivered a letter of intent,
dated December 14, 2007 (the “Letter”), pursuant to which such parties intend
that Buyer or one of its Affiliates purchase certain assets of Seller, as more
specifically set forth in Section 1.1 below;
     WHEREAS, the Letter contemplates the negotiation and execution of a legally
binding, written definitive agreement setting forth the terms and conditions of
the sale described in the Letter;
     WHEREAS, Buyer and Seller intend that this Agreement constitute such
definitive agreement; and
     WHEREAS, Seller desires to sell to Buyer, Buyer desires to purchase from
Seller, the Assets (as defined below) for the Purchase Price (as defined below)
and upon and subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements set forth herein and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
SALE AND PURCHASE
     1.1 Sale and Purchase of Assets. On the terms and subject to the conditions
contained in this Agreement, Seller shall sell, transfer, convey, assign and
deliver to Buyer, at the Closing on the Closing Date, and Buyer shall purchase
from Seller, free and clear of all liens, encumbrances, mortgages, pledges,
charters, leases, charges, options, rights, security interests, agreements, or
claims of any nature whatsoever, recorded or unrecorded (individually a “Lien”
and collectively the “Liens”), other than Permitted Liens, all of Seller’s
right, title and interest in and to the following assets, wherever located (the
“Assets”):
     (a) the “Superior Achiever,” a Merwede T-22 design, DP-3 multi-purpose
service vessel currently under construction as Hull No. 714 (the “Vessel”);
     (b) one (1) National Oilwell crane currently under construction (model
no. OC3426KSCE-(20-70)-(29-14)(18.5)(10-30) per Seller’s Purchase Order
0328H0001336 (the “NO Crane”);
     (c) one (1) Huisman 160-ton crane currently under construction (per Order
Confirmation A06-10840) (the “Huisman Crane”);
     (d) one (1) Huisman 300-ton abandonment and recovery winch currently under
construction (per Order Confirmation A06-10840) and all related lifting and
lowering gear and/or equipment currently under construction (the “A&R
Equipment,” together with the NO Crane and the Huisman Crane, collectively the
“Cranes”);
     (e) the Construction Contract, NO Crane Contract and Huisman Crane and
Winch Contract (all as defined below);
     (f) all equipment, machinery, tools, fixtures, furniture, computers and
associated hardware and software, telecommunications and DP systems relating to
or necessary for the operation of the Vessel and the Cranes, and all other
tangible and intangible assets and property, including choses in action, that
are owned by Seller, or are to be constructed, incorporated into, intended to be
used for or ordered under the Assumed Contracts for the Vessels and Cranes, and
all supplies, spare parts (such as spare engines, engine parts, shafts rudders
and wheels) and warranties (including pending warranty claims) of all kinds
relating to the Vessel, the Cranes or any such other items; provided, however,
that the items to be sold, transferred, conveyed, assigned and delivered
pursuant to this Section 1.1(f) are limited to only those items that can be
purchased or are deliverable under the Construction Contract, NO Crane Contract
and Huisman Crane and Winch Contract;
     (g) the Reimbursement Guaranties issued in favor of Seller by Commerzbank
AG Kartoor Amsterdam set forth in Schedule 1.1 attached hereto (collectively,
the “Reimbursement Guaranties”);
     (h) all permits, licenses, certificates, authorizations, consents,
approvals, applications, registrations, exemptions, waivers, notices of intent
and orders obtained from or issued by any

2



--------------------------------------------------------------------------------



 



Governmental Body and that relate to the ownership, construction or operation of
the Assets (collectively, the “Permits”); and
     (i) all information, drawings, specifications and manuals relating to the
Vessel or Cranes, purchasing records, correspondence, quality control records
and procedures, blueprints, service and warranty records, equipment logs,
operating guides and manuals, records related to personal property or ad valorem
Taxes or sales or use Taxes applicable to the Vessel or Cranes, and all records,
purchase orders, service orders, other contractual rights and correspondence
relating to the Assumed Contracts.
Except for the Assets set forth above, Buyer shall not purchase any other assets
or properties of Seller or its Affiliates (the “Excluded Assets”). The parties
agree that the Assets shall not include any saturation diving systems or
remotely operated vehicles. The Buyer agrees that the Seller does not have title
to the Vessel or Cranes as title will pass to the purchaser thereof free of
liens and encumbrances in accordance with the terms of the Assumed Contracts.
For purposes hereof, “Affiliate” shall mean any person who is an “affiliate” of
a person as defined in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934. For purposes hereof, “Permitted Liens” shall
mean (i) Liens that are caused or created by Buyer; and (ii) Liens of, and Liens
caused or created by, Merwede, National Oilwell Norway AS (“National Oilwell”)
or Huisman Special Lifting Equipment B.V. (“Huisman”), including Liens of
creditors, suppliers, mechanics, carriers, workers, repairmen or subcontractors
of such entities (other than Liens created or approved in writing by Seller for
the benefit of the foregoing).
     1.2 Purchase Price.
     (a) In consideration for the sale and assignment by Seller to Buyer of the
Assets, at the Closing (i) Seller shall assign and Buyer shall assume the
Assumed Contracts as set forth in Section 1.4 below and (ii) Buyer shall pay to
Seller (or to the third parties designated by Seller below) the aggregate base
purchase price of SIXTY-NINE MILLION FIVE HUNDRED EIGHT-EIGHT THOUSAND FIVE
HUNDRED FORTY-THREE AND NO/100 DOLLARS (US$69,588,543.00) (the “Base Purchase
Price”) plus the Additional Purchase Price (together with the “Base Purchase
Price,” collectively the “Purchase Price”) in cash as set forth below, after
first offsetting the cash payment obligations of Buyer herein by all amounts due
from Seller (or any of its Affiliates) to Buyer (or any of its Affiliates) under
(i) a time charter for the HOS Cape Fear (and/or any other vessel of Buyer that
has provided services to Seller or its Affiliates), (ii) a facility use
agreement between Seller (or any of its Affiliates) and HOS Port LLC and
(iii) the terms of Section 11.11:
     (1) an amount specified in writing by Fortis prior to the Closing Date that
is sufficient to repay in full all of Seller’s payment obligations under the
Fortis Credit Agreement (as defined below) shall be paid to Fortis Capital Corp.
(“Fortis”) on behalf of Seller by wire transfer in immediately available federal
funds to the account specified in writing by Fortis prior to the Closing Date;
     (2) an amount specified in writing by JP Morgan prior to the Closing Date
shall be paid to JPMorgan Chase Bank, N.A. (“JP Morgan”) on behalf of Seller by
wire

3



--------------------------------------------------------------------------------



 



transfer in immediately available federal funds to the account specified in
writing by JP Morgan prior to the Closing Date; and
     (3) the remaining amount, if any, shall be paid to Seller by wire transfer
in immediately available federal funds to the account specified in writing by
Seller prior to the Closing Date.
     (b) The “Additional Purchase Price” shall be an amount in cash equal to the
aggregate payments made after the execution date of this Agreement through the
Closing Date in connection with the construction of the Vessel and the Cranes
(i) by or on behalf of Seller to Merwede, National Oilwell or Huisman pursuant
to the Assumed Contracts; (ii) plus any amounts drawn down by Merwede, National
Oilwell or Huisman from any letter of credit in their favor securing Seller’s
payment obligations under the Assumed Contracts; provided, that Seller shall
promptly provide notice to Buyer of any such payment or drawdown. All payments
included in the Additional Purchase Price shall be supported by appropriate
documentation provided to Buyer at least two (2) days prior to Closing.
     (c) Except as set forth in subparagraphs (a) and (b) above, no other cash
consideration shall be paid or payable to Seller in connection with the
transactions contemplated in this Agreement.
     1.3 Closing. Subject to the terms and conditions hereof, the consummation
of the sale and purchase of the Assets provided for herein (the “Closing”) shall
take place at the offices of Buyer, located at 103 Northpark Boulevard,
Suite 300, Covington, Louisiana 70433, at 10:00 a.m. local time, or at such
other place or time upon which Buyer and Seller may mutually agree in writing,
within three (3) business days after all conditions to the Closing set forth in
Article 5 and Article 6 (other than those that can only be satisfied at Closing)
have been satisfied or waived by the party entitled to waive same. The date upon
which the Closing occurs is referred to as the “Closing Date.” At the option of
the parties to this Agreement, documents to be delivered at the Closing may be
delivered to the place of Closing by facsimile or e-mail transmission on or
before the Closing Date, and the original documents shall be delivered to the
place of Closing on or before the first business day following the Closing Date.
At the Closing, Buyer (or an Affiliate of Buyer acting on Buyer’s behalf), shall
pay the Purchase Price to or for the benefit of Seller by wire transfer in
immediately available federal funds to one or more accounts specified by Seller,
Fortis and JPMorgan in a notice of wire instructions provided to Buyer within a
reasonable time before the Closing Date. Each of Buyer and Seller shall further
deliver such other documents, certificates and opinions required to be delivered
by such party pursuant to Article 5 and Article 6 hereof, and shall provide
proof or indication of the satisfaction or waiver of each of the conditions set
forth in Article 5 and Article 6 hereof to the extent such party is required to
satisfy or obtain a waiver of such condition.
     1.4 Assumption of Contracts. On the Closing, upon the terms and subject to
the conditions of this Agreement (including receipt of any required third party
consents), Seller shall assign and Buyer shall assume (i) the contractual
duties, liabilities and obligations of Seller that accrue, arise or come due
after the Closing under the agreements expressly set forth below (collectively,
the “Assumed Contracts”), (ii) Seller’s obligation to pay twenty percent (20%)
of the Contract Price (as defined in the Construction Contract) totaling TWELVE
MILLION

4



--------------------------------------------------------------------------------



 



THREE HUNDRED FORTY SEVEN THOUSAND ONE HUNDRED EUROS (€12,347,100.00) to Merwede
in January 2008 (representing one-half of the sixth installment not previously
paid by Seller and one-half of the seventh installment to be paid by Seller) and
any interest thereon pursuant to the Construction Contract and (iii) Seller’s
obligation to pay ONE MILLION NINE HUNDRED THIRTY-TWO THOUSAND FOUR HUNDRED
THIRTY AND 15/100 DOLLARS (US$1,932,430.15) and any interest thereon to Huisman
in January 2008 pursuant to the Huisman Crane and Winch Contract (collectively,
the “January 2008 Payments”), but expressly excluding any debts, liabilities
and/or obligations with respect to any breach or default under any Assumed
Contracts (other than breaches or defaults in connection with the failure to pay
the January 2008 Payments when due and any requirement to provide Merwede with
replacement letters of credit (collectively, the “Payment Defaults”)), which
arose, accrued or occurred on or before the Closing Date, all of which shall be,
in addition to those liabilities set forth in Section 1.5 below, Excluded
Liabilities:
     (a) that certain Shipbuilding Contract YN-714 between Seller and Merwede
for construction of the Vessel (together with all purchase and change orders for
goods, services or other deliverables issued under or pursuant to such Contract,
and all schedules, appendices and amendments thereto, collectively referred to
as the “Construction Contract”), which shall be assigned and assumed pursuant to
the Assignment and Assumption of Construction Contract attached hereto as
Appendix A;
     (b) that certain Order Confirmation for Hydralift AHC Crane dated
October 30, 2006, together with the Variation Order dated November 19, 2007,
entered into by Seller with National Oilwell for construction of the NO Crane
(together with all purchase and change orders for goods, services or other
deliverables issued under or pursuant to such Contract, and all schedules,
appendices and amendments thereto, collectively referred to as the “NO Crane
Contract”), which shall be assigned and assumed pursuant to the Assignment and
Assumption of NO Crane Contract attached hereto as Appendix B; and
     (c) that certain Order Confirmation A06-10840 for Lifting Gear for Superior
Achiever, dated October 30, 2006, together with the Variation Order dated
March 29, 2007, entered into by Seller with Huisman for construction of the
Huisman Crane and A&R Equipment (together with all purchase and change orders
for goods, services or other deliverables issued under or pursuant to such
Contract, and all schedules, appendices and amendments thereto, collectively
referred to as the "Huisman Crane and Winch Contract”), which shall be assigned
and assumed pursuant to the Assignment and Assumption of Huisman Crane and Winch
Contract attached hereto as Appendix C.
     1.5 Excluded Liabilities. Except for performance of the Assumed Contracts
in accordance with the express terms of Section 1.4 above, Buyer shall not
assume nor agree to pay, perform or discharge any debts, obligations or
liabilities of Seller or any of its Affiliates of any kind or nature, whether or
not such debts, obligations or liabilities related to or arose out of the
conduct of the business of Seller or of its Affiliates or the operation of the
Assets or the Excluded Assets, whether accrued, absolute, contingent or
otherwise, whether due, to become due or otherwise, whether known or unknown,
whether payable prior to or after the Closing, which debts, liabilities and
obligations, if ever in existence, shall continue to be debts, liabilities and
obligations of Seller and its Affiliates (collectively, the “Excluded
Liabilities”).

5



--------------------------------------------------------------------------------



 



     1.6 Transfer Taxes and Fees. All applicable sales Taxes, transfer Taxes,
recording or transfer fees, costs or premiums for or related to, and other
similar costs due and payable in connection with, the transfer of the Assets to
Buyer shall be paid by Buyer; provided, however, that Seller shall pay any taxes
on income or gain attributable to Seller arising from the sale of the Assets.
     1.7 Ad Valorem Taxes. Ad valorem Taxes relating to the Assets for any ad
valorem Tax period in which the Closing Date falls shall be paid by the Buyer
regardless of which party receives a Tax statement from any Taxing authority.
The party named on the relevant ad valorem Tax notice, assessment or invoice
shall pay the amount due, provide the other party copies of the relevant
supporting data and request reimbursement of the other party’s portion of the ad
valorem Tax paid. The parties agree to make appropriate reimbursements in
respect of such ad valorem Taxes.
     1.8 Public Announcements. Before making any public announcements with
respect to this Agreement or the transactions contemplated hereby, Seller and
Buyer shall each consult with the other parties hereto and use good faith
efforts to agree upon the text of a joint announcement to be made by Seller and
Buyer or use good faith efforts to obtain such other party’s approval of the
text of any public announcement to be made on behalf of any one party. Subject
to the preceding sentence, and except as otherwise agreed in writing by each of
the Seller and Buyer or required by Law, including the securities laws, or the
rules and regulations of The New York Stock Exchange and the Nasdaq Stock
Market, each such party shall maintain as confidential the terms and conditions
of this Agreement and the transactions contemplated hereby.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Buyer that:
     2.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has all requisite corporate power and authority to own, hold, use and
lease its properties and assets and to conduct its business as it is now being
conducted. Seller has made available to Buyer true, complete and correct copies
of its certificate of incorporation and bylaws, as amended to the date of this
Agreement.
     2.2 Authority of Seller. Seller has all requisite corporate power and
authority to enter into, execute and deliver this Agreement and the documents
contemplated hereby to be executed by Seller and to perform the obligations to
be performed by Seller hereunder and thereunder, respectively. The execution,
delivery and compliance by Seller with the terms of this Agreement and the
documents contemplated hereby to be executed by Seller, and the consummation by
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action by Seller. This Agreement has been
duly executed and delivered by Seller, and this Agreement constitutes, and the
documents contemplated hereby to be executed by Seller upon their execution and
delivery as herein provided will constitute, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective

6



--------------------------------------------------------------------------------



 



terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).
     2.3 No Conflicts. The execution and delivery of this Agreement and the
documents contemplated hereby to be executed by Seller do not, and compliance by
Seller with the terms hereof and thereof and consummation by Seller of the
transactions contemplated hereby and thereby will not, except in each case
subject to obtaining the Required Consents (as defined below), (a) violate or
conflict with any existing term or provision of any foreign, federal, state,
county, municipal or local law, treaty, statute, code, ordinance, rule or
regulation (“Law”) or any order, writ, judgment, injunction, ruling, assessment,
award, subpoena, or decree (“Order”) of any Governmental Body applicable to
Seller or the Assets so as to materially and adversely affect the ability of
Seller to consummate timely the transactions contemplated hereby or thereby or
restrict Buyer’s ability to use the Assets after the Closing or adversely affect
the validity and enforceability of this Agreement; (b) conflict with or result
in a breach of or default under any of the terms, conditions or provisions of
the certificate of incorporation or bylaws of Seller or any material Contractual
Obligation, including the Assumed Contracts, to which Seller is a party or
otherwise subject, or by which Seller or any of Seller’s material assets or
properties, including the Assets, may be bound or subject, in each case where
such conflict, breach or default may reasonably be expected to materially and
adversely affect the ability of Seller to consummate timely the transactions
contemplated hereby or thereby or restrict Buyer’s ability to use the Assets
after the Closing or adversely affect the validity and enforceability of this
Agreement; (c) result in the creation or imposition of any Lien upon Seller’s
material assets or properties, including the Assets, other than Permitted Liens
referenced in clause (i) of the “Permitted Liens” definition; or (d) give to
others any right of termination, cancellation, acceleration or modification in
or with respect to any material Contractual Obligation, including the Assumed
Contracts, to which Seller is a party or otherwise subject, or by which Seller
or any of Seller’s material assets or properties, including the Assets, may be
bound or subject, in each case where such termination, cancellation,
acceleration or modification of any such Contractual Obligation may reasonably
be expected to materially and adversely affect the ability of Seller to
consummate timely the transactions contemplated hereby or thereby or restrict
Buyer’s ability to use the Assets after the Closing or adversely affect the
validity and enforceability of this Agreement. Seller is not a party to, or
bound by, any agreement that is currently in effect, granting rights to any
person which are inconsistent with the rights to be granted by Seller in this
Agreement and the agreements contemplated hereby. For purposes of this
Agreement, the term “Governmental Body” means any (i) nation, state, county,
city, borough, village, district or other jurisdiction, (ii) federal, state,
local, municipal, foreign or other government or instrumentality,
(iii) governmental or quasi-governmental authority of any nature, including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers, (iv) multinational
organization or body, (v) body exercising or entitled or purporting to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power or (vi) official of any of the foregoing. For purposes
hereof, the term "Contractual Obligation” means any agreement, undertaking,
contract, license, indenture, mortgage, deed of trust or other instrument to
which a person is a party or by which it or any of its properties or assets are
bound. “Required Consents” means the notices, consents and approvals required to
be made or obtained under the Assumed

7



--------------------------------------------------------------------------------



 



Contracts, the Credit Agreement, dated as of February 27, 2007 (the “JP Morgan
Credit Agreement”), among Seller, as Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended, and the Credit
Agreement, dated as of June 19, 2007 (the “Fortis Credit Agreement” and,
together with the JP Morgan Credit Agreement, the “Credit Agreements”), among
Seller, as Borrower, the Collateral Agent as named therein, the several lenders
from time to time parties thereto, and Fortis Capital Corp., as Administrative
Agent.
     2.4 Consents and Approvals. The execution and delivery by Seller of this
Agreement and the documents contemplated hereby to be executed by Seller,
compliance by Seller with the terms hereof and thereof and consummation by
Seller of the transactions contemplated hereby and thereby do not require Seller
to obtain any consent, approval or action of, make any filings with or give any
notice to any corporation, person, firm or other entity, or any Governmental
Body, the failure to obtain which or give may reasonably be expected to
materially and adversely affect the ability of Seller to timely consummate the
transactions contemplated hereby or restrict Buyer’s ability to use the Assets
after the Closing or adversely affect the validity and enforceability of this
Agreement, except in each case for the Required Consents.
     2.5 Title to Properties. Seller has good, valid and indefeasible right,
title and interest in and to the Assumed Contracts, free and clear of any Liens
other than (i) Permitted Liens and (ii) Liens arising pursuant to the Credit
Agreements. At the Closing, upon the sale, assignment, transfer and conveyance
of the Assumed Contracts to Buyer, there will be vested in Buyer, good, valid
and indefeasible right, title and interest in and to the Assumed Contracts, free
and clear of any Liens other than Permitted Liens. At the Closing, upon the
sale, assignment, transfer and conveyance of Seller’s right, title and interest
in and to the Assets to Buyer, Buyer shall succeed to all of Seller’s right,
title and interest in and to the Assets free and clear of any Liens other than
Permitted Liens. There are no actual, pending or, to the knowledge of Seller,
overtly threatened claims against Seller’s material assets or properties,
including the Assets, that could give rise to a Lien on the Assets (other than
(i) Permitted Liens and (ii) Liens arising pursuant to the Credit Agreements),
or acts or incidents which could give rise to any such claims, relating to or
arising out of Seller’s material assets or properties, including the Assets, or
the operation of Seller’s business. Except for the Assets, including the Assumed
Contracts, no other assets (tangible or intangible) owned by Seller or its
Affiliates are required for the construction and completion of the Vessel and
the Cranes consistent with the Project. The Assumed Contracts constitute all the
contracts entered into by Seller to construct and complete the Vessel and the
Cranes consistent with the Project. “Project” shall mean for purposes hereof,
the construction of the Vessel as contemplated under the Construction Contract,
including the most current versions of all change orders, drawings and
specifications as of the date hereof for the Vessel prepared in connection
therewith, as outfitted by the Cranes according to the specifications and
drawings therefor set forth in the other Assumed Contracts, except that the
Project does not include saturation diving systems and remotely-operated
vehicles and equipment necessary for the operation thereof.
     2.6 Solvency. Seller is not now insolvent, and will not be rendered
insolvent by any of the transactions contemplated herein. In addition,
immediately after giving effect to the consummation of the transactions
contemplated herein, (a) Seller will be able to pay it debts as they become due,
(b) Seller will not have unreasonably small assets with which to conduct its
present or proposed business and (c) taking into account all pending and
threatened litigation,

8



--------------------------------------------------------------------------------



 



final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller. The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.
     2.7 Absence of Certain Changes or Events. Except for the Payment Defaults
and except as provided or contemplated by this Agreement, there has not been,
occurred or arisen any of the following as they relate to Seller, Seller’s
business or Seller’s material assets or properties, including the Assets, since
September 30, 2007:
     (a) any change in, or any event, condition or state of facts of any
character that has had or would be reasonably expected to have an adverse effect
on the Assets, or that adversely affects the validity or enforceability of this
Agreement;
     (b) any destruction, damage, or loss suffered with respect to any of the
Assets (whether or not covered by insurance);
     (c) any sale, charter, lease or other disposition of any of the Assets;
     (d) any mortgage, pledge, or other encumbrance of any of the Assets (other
than Permitted Liens and Liens arising under the Credit Agreements);
     (e) any entry into or amendment or termination of any Contractual
Obligation to which Seller is a party and to which any of the Assets are subject
or bound that could reasonably be expected to have an adverse effect on the
Assets;
     (f) any breach of the terms of any Contractual Obligation that could
reasonably be expected to have an adverse effect on the Assets;
     (g) any commencement, notice of commencement or overt threat of
commencement of any litigation or any governmental proceeding against or
investigation of Seller that could reasonably be expected to have an adverse
effect on the Assets;
     (h) any waiver or release of any right or claim of Seller relating to the
Assets that could reasonably be expected to have an adverse effect on the
Assets;
     (i) any entry into any commitment of any kind, or the occurrence of any
event giving rise to any contingent liability not covered by the foregoing, that
could reasonably be expected to have an adverse effect on the Assets; or
     (j) any contract, commitment or agreement to do any of the foregoing.
     2.8 Absence of Defaults. Neither Seller nor any of its Affiliates is in
default, and no event has occurred which with notice or lapse of time or both
would constitute a default, in any way under any term or provision of any
material Contractual Obligation, including the Assumed

9



--------------------------------------------------------------------------------



 



Contracts, to which Seller or any of its Affiliates is a party or by which
Seller or any such Affiliate is bound that would adversely affect the Assets or
restrict Buyer’s use of the Assets after Closing or could materially adversely
affect the ability of Seller to consummate timely the transactions contemplated
hereby, other than the Payment Defaults and defaults under the Credit
Agreements.
     2.9 Compliance with Laws. There has been no failure by Seller or its
Affiliates to comply with any applicable Law or Order in any respect that could
have an adverse effect on Buyer’s ability to use the Assets once construction
and delivery of the Vessels and Cranes is complete or on the ability of Seller
to consummate timely the transactions contemplated hereby or which could
reasonably be expected to prohibit or restrict Seller from consummating timely
the transactions contemplated hereby.
     2.10 Tax Returns and Reports. Seller has not failed to file any federal,
state, local or foreign Tax reports and Tax Returns (including pursuant to
extensions) required to be filed by Seller with appropriate Governmental Bodies
in any jurisdiction in which such returns and reports are required to be filed
where such failure may reasonably be expected to materially and adversely affect
the ability of Seller to consummate timely the transactions contemplated hereby
or restrict Buyer’s ability to use the Assets after the Closing or adversely
affect the validity and enforceability of this Agreement. There are no Tax Liens
on the Assets, other than Permitted Liens. As used in this Agreement, “Tax” or
“Taxes” means all income, gross receipts, sales, value added, use, employment,
franchise, profits, ad valorem, personal and real property, excise or other
taxes, fees, stamp taxes and duties, assessments or charges of any kind
whatsoever (whether payable directly or by withholding), together with all
interest and all penalties, additions to tax or additional amounts imposed by
any taxing or other Governmental Body with respect thereto and “Tax Return”
means all Tax returns and forms required to be filed or furnished with respect
to the Seller’s material assets or properties, including the Assets, or Seller’s
business.
     2.11 Litigation. There are no actions, claims, suits, investigations,
inquiries or proceedings pending against Seller or in rem against any of its
material assets or properties, including the Assets, or, to the knowledge of
Seller, overtly threatened against Seller or in rem against any of its material
assets or properties, including the Assets, at law or in equity, in, before or
by any Governmental Body which could reasonably be expected to (i) adversely
affect the validity or enforceability of this Agreement or the documents
contemplated hereby to be executed by Seller or its Affiliates, (ii) delay
consummation of the transactions contemplated hereby, (iii) restrict Buyer’s use
of the Assets following the Closing or (iv) establish a Lien against any of the
Assets. Neither Seller nor its Affiliates is in violation of any Order of any
Governmental Body, the result of which violation individually or violations in
the aggregate could reasonably be expected to (i) adversely affect the validity
or enforceability of this Agreement or the documents contemplated to be executed
by Seller, (ii) delay consummation of the transactions contemplated hereby,
(iii) restrict Buyer’s use of the Assets following the Closing or (iv) establish
a Lien against the Assets.
     2.12 Accounts and Notes Payable. Schedule 2.12 sets forth an accurate list
of all accounts payable of Seller and its Affiliates with respect to the Assets
as of December 31, 2007. All the accounts and notes payable reflected in such
schedule, and all accounts and notes payable

10



--------------------------------------------------------------------------------



 



arising thereafter and before the date hereof relating to the Assets arose from
bona fide transactions in the ordinary course of business.
     2.13 Contracts and Commitments. Schedule 2.13 contains a true, complete and
correct list (and Seller has previously delivered to Buyer true, complete and
correct copies) of all Contractual Obligations, including the Assumed Contracts
(other than the Credit Agreements), to which, on the date of this Agreement,
Seller is a party or to which the Assets are subject or bound that may
reasonably be expected to adversely affect the Assets, restrict Buyer’s ability
to use the Assets after Closing, materially adversely affect the ability of
Seller to timely consummate the transactions contemplated hereby or adversely
affect the validity and enforceability of this Agreement. As to each contract
set forth in Schedule 2.13, such contract is in full force and effect, no notice
of cancellation or termination or default has been received by Seller and,
except for the Payment Defaults, no event or condition has occurred or exists
which, with notice or lapse of time or both, would constitute a default
thereunder, except where such failure, cancellation, termination, default, event
or condition could not reasonably be expected to materially and adversely affect
the ability of Seller to timely consummate the transactions contemplated hereby
or restrict Buyer’s ability to use the Assets after the Closing or adversely
affect the validity and enforceability of this Agreement. As of the date hereof,
the Reimbursement Guaranties are the only payment guaranties required to be
issued under the Construction Contract and are in full force and effect.
     2.14 Regulatory Filings. Seller has, or has caused to be, filed all
reports, statements, documents, registrations, filings or submissions required,
in connection with the construction of the Vessels and the Cranes, to be filed
by Seller or its Affiliates with any Governmental Body, except where such
failure to file would not reasonably be expected to materially and adversely
affect the ability of Seller to timely consummate the transactions contemplated
hereby or restrict Buyer’s ability to use the Assets after the Closing or
adversely affect the validity and enforceability of this Agreement. All such
filings complied in all material respects with applicable Law when filed and no
deficiencies have been asserted by any such Governmental Body with respect to
such filings or submissions.
     2.15 Brokers/Advisors. All negotiations with respect to this Agreement and
the transactions contemplated hereby have been carried out by Seller directly
with Buyer, without the intervention of any person on behalf of Seller in such
manner as to give rise to any valid claim by any person against Buyer or Seller
for a finder’s fee, brokerage commission or similar payment.
     2.16 Disclosure. Copies of the most recent versions of all documents and
other written information referred to herein or in the schedules that have been
delivered or made available to Buyer are true, correct and complete copies
thereof and include all amendments, supplements or modifications thereto or
waivers thereunder. Except as expressly set forth in this Agreement or in the
certificates or other documents delivered or made available to Buyer, to the
knowledge of the Seller, there are no other facts which may reasonably be
expected to materially and adversely affect the ability of Seller to consummate
timely the transactions contemplated hereby or restrict Buyer’s ability to use
or own the Assets after the Closing or adversely affect the validity and
enforceability of this Agreement.

11



--------------------------------------------------------------------------------



 



     2.17 Construction Payment Documentation. Schedule 2.17 sets forth a true,
correct and complete schedule of all payments made by Seller and its Affiliates
as of the execution of this Agreement with respect to the construction of the
Vessel and Cranes. On or before January 8, 2008, Seller shall provide Buyer with
true, correct and complete copies of all material documentation evidencing the
expenses incurred by Seller and its Affiliates pursuant to which the payments
listed on Schedule 2.17 were made. In addition, all documentation provided to
Buyer at the Closing evidencing the expenses constituting the Additional
Purchase Price are true, correct and complete.
     2.18 Insurance. Seller does not maintain any insurance on the Vessels or
Cranes, except that the Construction Contract provides that Merwede is to add
the Seller as an additional insured under an insurance policy maintained by
Merwede. To Seller’s knowledge, there have been no casualty or loss claims
asserted against such insurance policy with respect to the Vessel or the Cranes
as of the date of this Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF BUYER
     Buyer represents and warrants to Seller that:
     3.1 Organization and Good Standing. Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
     3.2 Authority of Buyer. Buyer has all requisite limited liability company
power and authority to enter into this Agreement and the documents contemplated
hereby to be executed by it and to perform the obligations to be performed by it
hereunder and thereunder. The execution, delivery and compliance by Buyer with
the terms of this Agreement and the documents contemplated hereby to be executed
by Buyer, and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all necessary limited liability company
action by Buyer. This Agreement has been duly executed and delivered by Buyer.
This Agreement constitutes, and the documents contemplated hereby to be executed
by Buyer upon its execution and delivery as herein provided will constitute the
legal, valid and binding obligations of Buyer, enforceable against the Buyer in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).
     3.3 No Conflicts. The execution and delivery of this Agreement by Buyer,
and the consummation of the transactions contemplated hereby, and the execution
and delivery by Buyer of, and the consummation of the transactions contemplated
by, the documents contemplated hereby to be executed by Buyer, will not
(a) violate or conflict with any existing term or provision of any Law or Order
of any Governmental Body applicable to Buyer so as to materially and adversely
affect the ability of Buyer to consummate the transactions contemplated hereby
or thereby; (b) conflict with or result in a breach of or default under any of
the terms, conditions or provisions of the articles of formation or limited
liability company agreement of

12



--------------------------------------------------------------------------------



 



Buyer or any Contractual Obligation to which Buyer is a party, where such breach
or default may reasonably be expected to materially and adversely affect the
ability of Buyer to consummate the transactions contemplated hereby or thereby
or (c) give to others any right of termination, cancellation, acceleration or
modification in or with respect to any Contractual Obligation to which Buyer is
a party where such termination, cancellation, acceleration or modification of
any such Contractual Obligation may reasonably be expected to materially and
adversely affect the ability of Buyer to consummate the transactions
contemplated hereby.
     3.4 Consents and Approvals. The execution and delivery by Buyer of this
Agreement and the documents contemplated hereby to be executed by Buyer,
compliance by Buyer with the terms hereof and thereof, and the consummation by
Buyer of the transactions contemplated hereby and thereby, do not require Buyer
to obtain any consent, approval or action of, or make any filing with or give
any notice to (other than filings and press releases required under applicable
securities laws) any corporation, person or firm or other entity or any
Governmental Body, the failure to obtain which may reasonably be expected to
materially and adversely affect the ability of Buyer to consummate the
transactions contemplated hereby, except for any notices required to be given to
Buyer’s lender under its primary bank credit facilities.
     3.5 Brokers. All negotiations with respect to this Agreement and the
transactions contemplated hereby have been carried out by Buyer directly with
Seller, without the intervention of any person on behalf of Buyer in such manner
as to give rise to any valid claim by any person against Seller or Buyer for a
finder’s fee, brokerage commission or similar payment.
     3.6 Litigation. There are no actions, claims, suits, investigations,
inquiries or proceedings pending against Buyer or, to the knowledge of Buyer,
overtly threatened against Buyer, at law or in equity, in, before or by any
Governmental Body which could reasonably be expected to materially and adversely
affect the validity or enforceability of this Agreement or the documents
contemplated hereby to be executed by Buyer, and Buyer is not in violation of
any Order of any Governmental Body, where such violation may reasonably be
expected to materially and adversely affect the validity or enforceability of
this Agreement.
     3.7 Financing. Buyer has available, and on the Closing Date will have
available, sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to pay the Purchase Price and pay any
other amounts to be paid by it under this Agreement or the Assumed Contracts,
including the January 2008 Payments. Buyer’s obligations under this Agreement
are not subject to any condition regarding Buyer’s ability to obtain financing
for the consummation of the transactions contemplated hereunder.
ARTICLE 4
COVENANTS
     4.1 Conduct of Business. Except as expressly permitted or required by this
Agreement or agreed to in writing by Buyer, or as required to effectuate the
transactions contemplated by this Agreement, and except that Seller shall not be
required to make any payments under the Assumed Contracts, during the period
commencing on the date hereof and

13



--------------------------------------------------------------------------------



 



ending on the earlier of (i) the Closing Date and (ii) the date on which this
Agreement is terminated in accordance with its terms:
     (a) Seller shall use its reasonable commercial efforts to maintain,
preserve and protect the Assets;
     (b) Seller shall not amend, supplement, modify, terminate or waive any
rights under any Contractual Obligation of Seller in any way that may reasonably
be expected to adversely affect the Assets, the ability of Seller to consummate
timely the transactions contemplated hereby, adversely affect the validity or
enforceability of the Agreement or restrict Buyer’s use of the Assets after
Closing, nor shall Seller enter into any change orders for the Assumed
Contracts;
     (c) Seller shall not delay or defer the payment of any accounts payable
outside the ordinary course of business consistent with past practice, except
where said accounts payable are disputed in good faith, that does, or could
reasonably be expected to, result in a Lien against any of the Assets (other
than Permitted Liens and Liens arising under the Credit Agreements);
     (d) Seller shall not enter into any material Contractual Obligation or
incur any material liabilities outside of the ordinary course of business that
could adversely affect or bind the Assets, including any charters for any of the
Assets, materially or adversely affect the ability of Seller to consummate
timely the transactions contemplated hereby, adversely affect the validity or
enforceability of the Agreement or restrict Buyer’s use of the Assets after the
Closing, nor shall Seller enter into any change orders for the Assumed
Contracts;
     (e) Seller shall not amend, supplement, modify, terminate or waive any
rights under any of the Assumed Contracts; or
     (f) Seller shall not authorize any of, or commit or agree to take any of,
the foregoing actions.
     4.2 Approvals. Seller shall use its commercially reasonable efforts to
obtain, and Buyer shall reasonably cooperate with Seller in obtaining, as
promptly as possible, all approvals, consents, authorizations and clearances of
Governmental Bodies and other third parties, including the Required Consents,
required of Seller to consummate the transactions contemplated hereby. Buyer
shall use its commercially reasonable efforts to obtain, and Seller shall
reasonably cooperate with Buyer in obtaining, as promptly as possible, all
approvals, consents, authorizations and clearances of Governmental Bodies and
other third parties required of Buyer to consummate the transactions
contemplated hereby. Seller and Buyer shall reasonably cooperate to provide such
other information and communications to Governmental Bodies as such Governmental
Bodies may request and to obtain the requisite consents of third parties
required to consummate the transactions contemplated hereby. Notwithstanding any
other language herein, neither Seller nor Buyer shall be required to make any
payment (other than nominal payments required of Seller that are not significant
in amount in the aggregate) or other concession or to assume any obligation
(other than assumption of the Assumed Contracts by Buyer as expressly set forth
herein) in connection with obtaining any consents required to consummate the
transactions contemplated hereby (including the Required Consents).

14



--------------------------------------------------------------------------------



 



     4.3 Compliance with Legal Requirements. Seller and Buyer shall comply
promptly with all requirements which applicable Law may impose on Seller or
Buyer, as appropriate, or any of their respective Affiliates with respect to the
transactions contemplated by this Agreement, and will promptly cooperate with
and furnish information to the other party in connection with any such
requirements imposed upon Seller or Buyer in connection therewith.
     4.4 Books and Records. Seller shall make its books and records related to
the Assets available or shall deliver copies thereof to Buyer during normal
business hours for any reasonable business purpose.
     4.5 Investigation by Buyer. From and after the date hereof and until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, Seller shall permit Buyer and its counsel, accountants and other
representatives reasonable access during normal business hours to all of its
properties, books, contracts, commitments and other records relating to or
affecting the Assets including without limitation Tax returns, declarations of
estimated Tax and Tax reports, and, during such period, Seller shall furnish
promptly to Buyer and its representatives all other information concerning the
Assets as Buyer and its representatives may reasonably request; provided,
however, that NO INVESTIGATION PURSUANT TO THIS SECTION 4.5 OR OTHERWISE SHALL
LIMIT THE EFFECT OF ANY REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS
AGREEMENT.
     4.6 Certain Acts or Omissions. Neither Seller nor Buyer shall (a) omit to
take any action called for by any of its covenants contained in this Agreement,
or (b) take any action which it is required to refrain from taking by any of
such covenants. Each of Seller and Buyer shall, before the Closing, use
reasonable commercial efforts to cure any violation or breach of any of its
representations, warranties or covenants contained in this Agreement, which
becomes known to it, occurs or arises subsequent to the date of this Agreement
and shall use reasonable commercial efforts to obtain the satisfaction of all
conditions to Closing set forth in this Agreement.
     4.7 Confidentiality.
     (a) Seller shall not, before the Closing Date, disclose directly or
indirectly or allow any of its Affiliates to disclose directly or indirectly to
third parties any information that Seller has obtained from Buyer in connection
with this Agreement with respect to Buyer or any of its Affiliates, and from and
after the Closing Date, Seller shall not disclose directly or indirectly or
allow any of its Affiliates to disclose directly or indirectly to third parties,
nor will Seller use for its own benefit or the benefit of any third party or
allow any of its Affiliates to use for its own benefit or the benefit of any
third party, any trade secrets, customer and supplier lists, marketing
arrangements, business plans, projections, financial information, training
manuals, pricing manuals, product and service development plans, market
strategies, internal performance statistics, business secrets or other
information relating to the Assets or any information that Seller has obtained
from Buyer in connection with this Agreement with respect to Buyer or any of its
Affiliates, unless disclosure may otherwise be required pursuant to applicable
Law or Governmental Body; provided that the party being required to disclose
such information shall notify Buyer party promptly after receipt of any
disclosure notice to provide Buyer with an opportunity to legally prevent such
disclosure.

15



--------------------------------------------------------------------------------



 



     (b) Buyer shall not, before the Closing Date, disclose directly or
indirectly or allow any of its Affiliates to disclose directly or indirectly to
third parties any information that Buyer has obtained from Seller in connection
with this Agreement with respect to Seller or any of its Affiliates, and from
and after the Closing Date, Buyer shall not disclose directly or indirectly or
allow any of its Affiliates to disclose directly or indirectly to third parties,
nor will Buyer use for its own benefit or the benefit of any third party or
allow any of its Affiliates to use for its own benefit or the benefit of any
third party, any trade secrets, customer and supplier lists, marketing
arrangements, business plans, projections, financial information, training
manuals, pricing manuals, product and service development plans, market
strategies, internal performance statistics, business secrets or any information
that Buyer has obtained from Seller in connection with this Agreement with
respect to Seller or any of its Affiliates, expressly excluding any information
that pertains or relates to the Assets, unless disclosure may otherwise be
required pursuant to applicable Law or Governmental Body; provided that the
party being required to disclose such information shall notify Seller party
promptly after receipt of any disclosure notice to provide Seller with an
opportunity to legally prevent such disclosure.
     (c) Notwithstanding any of the foregoing, nothing in this Agreement shall
prohibit Buyer or Seller from making any public disclosures (which may include
the filing of this Agreement as an exhibit to a filing with the Securities and
Exchange Commission) as required by the securities laws or the rules and
regulations of The New York Stock Exchange or the Nasdaq Stock Market.
     4.8 Additional Disclosure.
     (a) From the date of this Agreement to and including the Closing Date or
the termination of this Agreement in accordance with its terms, Seller shall
promptly after the occurrence thereof is known to Seller advise Buyer of each
event subsequent to the date hereof which causes any covenant of Seller to be
breached or causes any representation or warranty of Seller contained herein to
no longer be true, correct or complete, or that otherwise materially and
adversely affects Seller or its business or adversely affects the Assets.
     (b) From the date of this Agreement to and including the Closing Date or
the termination of this Agreement in accordance with its terms, Buyer shall
promptly after the occurrence thereof is known to Buyer advise Seller of each
event subsequent to the date hereof which causes any covenant of Buyer to be
breached or causes any representation or warranty of Buyer contained herein to
no longer be true, correct or complete, or that otherwise materially and
adversely effects Buyer or its business.
     (c) Any disclosure made by Seller or Buyer after the date of this Agreement
pursuant to this Section 4.8 shall not modify, amend, supplement or limit any
representations or warranties contained in this Agreement and shall not affect
the right of the non-disclosing party to seek Damages for breaches thereof in
accordance with Article 8 or to terminate this Agreement in accordance with
Article 9.
     4.9 No Solicitation of Competing Transactions. From and after the date of
this Agreement until the Closing Date, Seller shall not, directly or indirectly,
through any officer, director, employee, representative or agent thereof,
solicit or encourage the initiation or

16



--------------------------------------------------------------------------------



 



submission of any inquiries, proposals or offers regarding the sale or charter
(except for marketing of Seller’s services with the Vessel in the ordinary
course of its business) of any of the Assets (any of the foregoing inquiries or
proposals being referred to herein as an “Acquisition Proposal”). Seller shall
immediately notify Buyer after receipt of any Acquisition Proposal or any
request for nonpublic information relating to Seller, its Affiliates or the
Assets in connection with an Acquisition Proposal or for access to the
properties, books or records of Seller or its Affiliates in connection with an
Acquisition Proposal or that informs the board of directors of Seller that the
entity making the request is considering making or has made an Acquisition
Proposal. Such notice to Buyer shall be made promptly orally and in writing and
shall indicate in reasonable detail the identity of the offeror and the terms
and conditions of such proposal, inquiry or contact. Subject to their fiduciary
duties, so long as this Agreement remains in effect and has not been terminated
under Article 9, the board of directors of Seller shall not (i) withdraw or
modify, or propose to withdraw or modify, in a manner adverse to Buyer the
approval or recommendation by such board of this Agreement, the agreements
contemplated herein or the transactions contemplated hereby, (ii) approve or
recommend, or propose to approve or recommend, any Acquisition Proposal (other
than as contemplated in this Agreement) or (iii) approve or authorize the
entering into any agreement with respect to any Acquisition Proposal.
Notwithstanding anything herein to the contrary, nothing herein shall prohibit
or otherwise restrict Seller from negotiating, committing to or consummating,
directly or indirectly, any financing, borrowing, charter, merger, business
combination, tender offer, exchange offer, sale of capital stock or assets
(other than a sale or charter of the Assets) or similar transaction involving
the Seller, provided that Seller shall promptly notify Buyer of the execution of
any letters of intent, memorandum of understandings or similar agreements with
any interested parties with respect to any of the foregoing.
     4.10 Buyer’s Performance of Assumed Contracts. From and after the Closing,
Buyer shall perform all of the rights, duties, liabilities and obligations of
Seller in, to and under the Assumed Contacts which arise, accrue or come due
after the Closing Date and pay the January 2008 Payments. Buyer acknowledges the
existence of the Payment Defaults and Buyer shall promptly, after the Closing
Date, make the January 2008 Payments to cure the Payment Defaults.
     4.11 Reimbursement Obligation.
     (a) Subject to the terms and conditions set forth in this Section 4.11,
Seller agrees that if the Total Project Costs exceed the Estimated Project
Costs, Seller shall pay Buyer an amount equal to the Reimbursement Amount.
     (b) The following terms are used in this Agreement with the meanings set
forth below:
     “Capitalized Interest” shall mean an amount of interest expense
attributable to Buyer or its Affiliates on indebtedness for money borrowed that
is incurred and used to fund the Purchase Price and the Remaining Contract
Payments during the period from the Closing Date to delivery and acceptance of
the Vessel and that is required to be capitalized under generally accepted
accounting principles at the agreed upon rate of 7.75% per annum.
     “Estimated Project Costs” shall equal US$120,000,000.00.

17



--------------------------------------------------------------------------------



 



     “Excluded Payments” shall mean all payments (other than the January 2008
Payments) arising out of, based upon or resulting from (i) breaches or defaults
arising or accruing after the Closing Date, (ii) modifications or change orders
requested by Buyer or its Affiliates after the Closing Date, (iii) delays
attributable to, caused by or otherwise resulting from Buyer and (iv) any
amendments, modifications, waivers or assignments to the Assumed Contacts made
after the Closing Date.
     “Reimbursement Amount” shall be the amount calculated by subtracting the
Estimated Project Costs from the lesser of (i) the Total Project Costs and
(ii) US$128,000,000.00.
     “Remaining Contract Payments” shall mean an amount equal to the sum of all
payments (other than Excluded Payments) made by or on behalf of Buyer or its
Affiliates on or after the Closing Date to (i) Merwede pursuant to, and in
accordance with, the Construction Contract, (ii) National Oilwell pursuant to,
and in accordance with, the NO Crane Contract, (iii) Huisman pursuant to, and in
accordance with, the Huisman Crane and Winch Contract and (iv) any Taxing
authorities pursuant to Sections 1.6 and 1.7 of this Agreement; provided,
however, that for purposes of this definition, any such payments that are paid
by or on behalf of Buyer or its Affiliates in Euros shall be converted from
Euros to US Dollars at an exchange rate of 1.0 Euro to 1.46 US Dollars.
     “Total Project Costs” shall equal the sum of the Purchase Price, the
Remaining Contract Payments and Capitalized Interest.
     (c) Buyer shall maintain books and records of account in which full and
correct entries will be made of all expenses and payments incurred or made in
connection with the construction of the Vessel and the Cranes. As soon as
reasonably practicable, but in no event more than fifteen days following the end
of each month, Buyer shall prepare and deliver to Seller a statement setting
forth in reasonable detail all payments made during such month that may be
included in Remaining Contract Payments and the amount of Capitalized Interest
for such month. Such statement shall be accompanied by true, correct and
complete copies of all documentation evidencing the expenses incurred by Buyer
and its Affiliates with respect to the construction of the Vessel and Cranes
during such month.
     (d) Buyer shall keep Seller reasonably informed on a timely basis of the
status of the construction of the Vessel and the Cranes and shall promptly
inform the Seller of any circumstances, changes or events that may reasonably be
expected to result in a material delay in the anticipated delivery of the Vessel
and the Cranes or in the payment of a Reimbursement Amount. Buyer shall make
reasonably available to Seller knowledgeable personnel of the Buyer (including
its Chief Executive Officer) to discuss the expenses incurred by Buyer and its
Affiliates in connection with the construction of the Vessel and the Cranes and
the status of the construction of the Vessel and the Cranes.
     (e) Buyer shall promptly notify Seller of any amendments, modifications or
waivers to any of the Assumed Contracts and of any change orders or
modifications made thereto by the Buyer or its Affiliates, and shall promptly
deliver to Seller true, correct and complete copies of all documentation
evidencing such amendments, modifications, waivers and change orders.

18



--------------------------------------------------------------------------------



 



     (f) As soon as reasonably practicable, but in no event later than 90 days
after the delivery of the Vessel to Buyer (or its assignee) by Merwede pursuant
to the Construction Contract and the delivery of the Cranes to Buyer (or its
assignee), Buyer shall prepare and deliver to Seller a notice (the “Final
Reimbursement Request”) setting forth in reasonable detail the Total Project
Costs and, if applicable, a request for payment of the Reimbursement Amount
under this Section 4.11. Notwithstanding the preceding sentence, Buyer may at
any time prior thereto (but not more than once each month, except with respect
to Reimbursement Requests for amounts equal to or greater than US$500,000.00,
which can be made at any time), submit an interim reimbursement request (an
“Interim Reimbursement Request,” and together with the Final Reimbursement
Request, a “Reimbursement Request”) for payment of the Reimbursement Amount then
calculated based on information then available. Seller shall not be obligated to
pay for any items that have previously been submitted in a Reimbursement Request
by Buyer and paid by Seller.
     (g) Upon receipt of a Reimbursement Request, Seller and its representatives
shall be permitted during the succeeding 30 day period (a “Review Period”) full
access at all reasonable times to the books and records of Buyer and its
Affiliates, and the personnel of, and work papers prepared by, Buyer or its
Affiliates or their representatives, to the extent that they relate to the
Assets and to such historical financial information relating to the construction
of the Vessels and Cranes as Seller may reasonably request for the purpose of
reviewing and verifying such Reimbursement Request.
     (h) On or prior to the last day of the applicable Review Period, Seller may
object to the Reimbursement Request or any portion thereof by delivering to
Buyer a written statement setting forth the basis for Seller’s objections
thereto (the “Statement of Objections”). If Seller fails to deliver a Statement
of Objections within the applicable Review Period, the applicable Reimbursement
Request and the applicable Total Project Costs set forth therein shall be deemed
to have been accepted by Seller and shall be used in determining the
Reimbursement Amount. If Seller delivers a Statement of Objections within the
applicable Review Period, Seller and Buyer shall negotiate in good faith to
resolve such objections, and, if the same are so resolved, the applicable
Reimbursement Request and the applicable Total Project Costs, with such changes
that may have been agreed in writing by Seller and Buyer, shall be final and
binding on the parties, and shall be used in determining the applicable
Reimbursement Amount.
     (i) If Seller and Buyer shall fail to reach an agreement with respect to
any of the matters set forth in the Statement of Objections, then such
unresolved matters shall, not later than 15 days after one of the parties
affirmatively terminates discussions in writing with respect to the Statement of
Objections, be submitted for resolution to an independent nationally recognized
accounting firm or other qualified person (the “Accounting Expert”) reasonably
satisfactory to each of the parties. The Accounting Expert shall, acting as an
expert and not as arbitrator, resolve the disputes set forth in the Statement of
Objections and make any corresponding adjustments to the applicable Total
Project Costs.
     (j) Subject to, and to the extent permitted by, any applicable Laws, Seller
and Buyer shall each make readily available to the Accounting Expert all
relevant work papers and books and records relating to the construction of the
Vessel and the Cranes, and copies of all such

19



--------------------------------------------------------------------------------



 



materials and information provided by a party to the Accounting Expert shall be
concurrently delivered to the other parties to the proceeding.
     (k) The parties shall jointly instruct the Accounting Expert to make a
determination as soon as practicable within 30 days (or such other time as the
parties hereto shall agree in writing) after its engagement. Each party shall
have the right to make a presentation of its positions in person to the
Accounting Expert. The Accounting Expert may make such inquiries of the parties
as it may deem appropriate. The Accounting Expert’s resolution of the disputes
set forth in the applicable Statement of Objections and the applicable Total
Project Costs, with any such adjustments made by the Accounting Expert, shall be
final and binding upon the parties, and shall be used in determining the
applicable Reimbursement Amount.
     (l) The fees of the Accounting Expert shall be paid by the party against
whom the Accounting Expert shall rule, or if some issues are ruled against each
of the parties, as otherwise equitably divided between the parties as such
Accounting Expert may deem appropriate.
     (m) Within five business days of the later of (1) acceptance of the
applicable Reimbursement Request (including any portion thereof that is not
disputed in the Statement of Objections by Seller) or (2) the resolution of
Sellers’ objections to the applicable Reimbursement Request or portion thereof,
Seller shall pay to Buyer an amount equal to the applicable Reimbursement
Amount, if any (including under (1) any portion not subject to an objection and
under (2) any portion applicable to an objection resolved in Buyer’s favor). Any
such payment shall be in United States dollars in federal or other immediately
available funds as directed by Buyer.
     (n) Notwithstanding anything to the contrary contained in this Agreement,
Seller shall not be required to reimburse or pay Buyer more than US$8,000,000.00
in the aggregate under this Section 4.11.
     4.12 Cooperation Arrangement. The parties shall negotiate in good faith to
establish a non-exclusive joint marketing and cooperation arrangement. The
parties shall seek mutually beneficial business opportunities utilizing the
complementary joint resources of both parties.
     4.13 Letter of Credit Cancellation. Buyer covenants that it shall return
the Letter of Credit to the issuing bank thereof for cancellation upon the
latest to occur of the following: (i) eighteen (18) months after the Closing;
(ii) completion of all material duties and obligations of Seller and its
Affiliates under the Time Charter; and (iii) completion of all material duties
and obligations of Seller and its Affiliates under any time charters or vessel
management agreements entered into with the Buyer or its Affiliates subsequent
to the Closing but prior to termination of the Time Charter, provided, however,
to the extent that there are unfulfilled obligations pursuant to the agreements
specified above or any unresolved reimbursement or indemnity claims asserted by
Buyer pursuant to Section 4.11 or Article 8 of this Agreement, Buyer may at its
sole option agree to an earlier cancellation of the Letter of Credit if Seller
provides substitute letters of credit or alternative security acceptable to
Buyer in its sole discretion to cover the full amount of such obligations and
indemnity claims.

20



--------------------------------------------------------------------------------



 



ARTICLE 5
CONDITIONS TO OBLIGATIONS
OF BUYER
     Except as may be waived in writing by Buyer, the obligations of Buyer to
consummate this Agreement and the transactions to be consummated by Buyer
hereunder on the Closing Date shall be subject to the following conditions:
     5.1 Representations and Warranties. The representations and warranties of
Seller contained in Article 2 of this Agreement or in any certificate or
document executed and delivered by Seller to Buyer pursuant to this Agreement
shall have been true and correct in all respects on the date made and shall be
true and correct on and as of the Closing Date as though such representations
and warranties were made at and as of such date (except that representations and
warranties that by their terms speak as of the date of this Agreement or some
other date or time need only be true and correct as of such date or time).
     5.2 Compliance with Agreement. On and as of the Closing Date, Seller shall
have performed and complied in all material respects with the covenants and
agreements required by this Agreement to be performed and complied with by
Seller on or before the Closing Date.
     5.3 No Action or Proceeding. On the Closing Date, no Order shall be issued
and no action or proceeding by any Governmental Body or any other person shall
be pending before any Governmental Body or overtly threatened, nor shall there
be any condition imposed under any applicable Law, to (i) restrain, enjoin or
otherwise prevent the consummation of this Agreement or the transactions
contemplated hereby, (ii) recover any damages, impose a material penalty or
obtain other relief as a result of this Agreement or the transactions
contemplated herein or as a result of any agreement entered into in connection
with or as a condition precedent to the consummation thereof, (iii) restrict the
performance by Seller of its obligations under this Agreement or (iv) restrict
Buyer’s ability to use the Assets after the Closing.
     5.4 Consents, Authorizations, Etc. All orders, consents, permits,
exemptions, authorizations, approvals, waivers or other actions by, or notices
to, or filings with, every Governmental Body and other third parties in respect
of all Laws and Contractual Obligations of Seller that are necessary or required
in connection with the execution, delivery and performance by Seller of this
Agreement and the other agreements contemplated hereby and consummation of the
transactions contemplated herein, including all required consents for conveyance
of the Assets and Assumed Contracts to Buyer, shall have been obtained or given
and be in full force and effect, and Buyer shall have been furnished with
appropriate evidence thereof; provided, however, that any third-party consent
not obtained by Seller, but waived by Buyer, shall not be an unfulfilled
condition hereunder; and further provided that the forms of the Required
Consents are reasonably acceptable to Buyer.
     5.5 Corporate Action by Seller. All action necessary to authorize the
execution, delivery and performance by Seller of this Agreement and the
documents contemplated to be executed and delivered hereby shall have been duly
and validly taken by Seller, and Seller shall have delivered to Buyer copies,
certified as of the Closing Date by the Secretary of Seller, of all

21



--------------------------------------------------------------------------------



 



resolutions of the Board of Directors of Seller authorizing this Agreement and
the transactions contemplated by this Agreement.
     5.6 Opinion of Counsel. Buyer shall have received an opinion, addressed to
Buyer and dated the Closing Date, of counsel for Seller, in form and substance
reasonably satisfactory to Buyer.
     5.7 No Bankruptcy Proceedings. No bankruptcy or insolvency proceedings
(voluntary or involuntary) shall have been initiated with respect to Seller.
     5.8 Material Adverse Change to Vessel, Cranes and/or Assumed Contracts.
Since September 30, 2007, no incident, circumstance, waiver, amendment or other
change in or effect on the Vessel, the Construction Contract, the NO Crane
Contract, the Huisman Crane and Winch Contract, or the Reimbursement Guaranties
shall have occurred that, individually or when taken together with all other
circumstances, changes or effects, would be materially adverse to Buyer’s
intended timing, use and operation of the Vessel and the Cranes in its business;
provided, however, that the condition set forth in this Section 5.8 shall be
deemed to have been satisfied notwithstanding the existence of any Payment
Default.
     5.9 Creditor Releases. Evidence reasonably satisfactory to Buyer that all
Liens on the Assets held by Seller’s creditors have been released, including all
Liens held by JP Morgan and Fortis; provided, however, that the condition set
forth in this Section 5.9 shall be deemed to have been satisfied with respect to
JP Morgan and Fortis if the Liens held by JP Morgan and Fortis are released as
of the Closing upon payment of a portion of the Purchase Price to JPMorgan and
Fortis.
     5.10 Physical Possession and Control. Seller shall have tendered to Buyer
effective physical possession and control of the tangible Assets, but only to
the extent that Seller has such possession and control of such Assets.
     5.11 Delivery of Documents and Instruments. The following documents shall
have been duly authorized, executed and delivered by Seller or its Affiliates,
as the case may be, shall be in full force and effect on the Closing Date
without any event or condition having occurred or existing that constitutes, or
that with the giving of notice or lapse of time or both would constitute, a
default or breach of any thereof or would give any party thereto the right to
terminate any thereof, and executed counterparts of each thereof shall have been
delivered to Buyer:
     (a) Bills of sale and other instruments conveying title to the Assets as
set forth in Section 1.1 free and clear of all Liens, other than Permitted
Liens;
     (b) Assignment and Assumption of Construction Contract, in substantially
the form attached hereto as Appendix A;
     (c) Assignment and Assumption of NO Crane Contract, in substantially the
form attached hereto as Appendix B;

22



--------------------------------------------------------------------------------



 



     (d) Assignment and Assumption of Huisman Crane and Winch Contract, in
substantially the form attached hereto as Appendix C;
     (e) Time Charter Agreement for the Vessel acceptable to Buyer and Seller
(the “Time Charter”);
     (f) Letter of Credit in substantially the form attached hereto as
Appendix D;
     (g) A corporate guaranty from Merwede reasonably acceptable to Buyer
sufficient to pay all of the amounts guaranteed by the Reimbursement Guaranties
if replacements to the Reimbursement Guaranties are not provided to Buyer;
provided that delivery of such replacements shall not be a condition to Closing
under this Article 5;
     (h) An Officer’s Certificate (signed on behalf of Seller by its Chief
Executive Officer) dated as of the Closing Date certifying the (i) fulfillment
of the conditions specified in Sections 5.1 and 5.2 hereof, and (ii) absence of
the matters set forth in Sections 5.3, 5.7 and 5.8 hereof.
     (i) A Certificate of the Secretary of Seller dated as of the Closing Date
attesting to the incumbency and the signature specimens with respect to the
officers of such entity executing the Agreement and any other document delivered
pursuant to the Agreement by or on behalf of such entity, and attesting to such
other instruments and documents as counsel for Buyer shall reasonably request;
     (j) A Release in substantially the form attached hereto as Appendix E of
any and all claims that Seller may have against the Assets or Buyer, except as
may arise hereunder or under any documents executed in connection herewith; and
     (k) Further instruments and documents, in form and content reasonably
satisfactory to counsel for Buyer, as may be necessary or reasonably appropriate
to consummate the transactions contemplated hereby.
ARTICLE 6
CONDITIONS TO OBLIGATIONS OF SELLER
     Except as may be waived in writing by Seller, the obligations of Seller to
consummate this Agreement and the transactions to be consummated by Seller
hereunder on the Closing Date shall be subject to the following conditions:
     6.1 Representations and Warranties. The representations and warranties of
Buyer contained in Article 3 of this Agreement or in any certificate or document
executed and delivered by Buyer to Seller pursuant to this Agreement shall be
true and correct in all respects on the date made and shall be true and correct
in all respects on and as of the Closing Date as though such representations and
warranties were made at and as of such date (except that representations and
warranties that by their terms speak as of the date of this Agreement or some
other date or time need only be true and correct as of such date or time).

23



--------------------------------------------------------------------------------



 



     6.2 Compliance with Agreement. On and as of the Closing Date, Buyer shall
have performed and complied in all material respects with the covenants and
agreements required by this Agreement to be performed and complied with by Buyer
on or before the Closing Date.
     6.3 No Action or Proceeding. On the Closing Date, no Order shall be issued
and no action or proceeding by any Governmental Body or any other person shall
be pending before any Governmental Body or overtly threatened, nor shall there
be any condition imposed under any applicable Law, to (i) restrain, enjoin or
otherwise prevent the consummation of this Agreement or the transactions
contemplated hereby, or (ii) recover any damages, impose a material penalty or
obtain other relief as a result of this Agreement or the transactions
contemplated herein or as a result of any agreement entered into in connection
with or as a condition precedent to the consummation thereof, which action or
proceeding could reasonably be expected to result in a decision, ruling or
finding which would have a material adverse effect on the ability of Buyer to
fulfill its obligations under this Agreement.
     6.4 Consents, Authorizations, Etc. All orders, consents, permits,
exemptions, authorizations, approvals, waivers or other actions by, or notices
to, or filings with, every Governmental Body and other third parties in respect
of all Laws and Contractual Obligations of Buyer that are necessary or required
in connection with the execution, delivery and performance by Buyer of this
Agreement and the other agreements contemplated herein, and consummation of the
transactions contemplated herein (including the Required Consents), shall have
been obtained or given and be in full force and effect, and Seller shall have
been furnished with appropriate evidence thereof; provided, however, that any
third party consent not obtained by Buyer, but waived by Seller, shall not be an
unfulfilled condition hereunder; and further provided that the forms of the
Required Consents are reasonably acceptable to Seller.
     6.5 Corporate Action by Buyer. All action necessary to authorize the
execution, delivery and performance by Buyer of this Agreement and the documents
contemplated to be executed and delivered hereby shall have been duly and
validly taken by Buyer and Buyer shall have delivered to Seller copies,
certified as at the Closing Date by the Secretary of Buyer, of all resolutions
of the Board of Directors of Buyer authorizing this Agreement and the
transactions contemplated by this Agreement.
     6.6 Opinion of Counsel. Seller shall have received an opinion, addressed to
Seller and dated the Closing Date, of counsel for Buyer, in form and substance
reasonably satisfactory to Seller.
     6.7 Delivery of Purchase Price. The Purchase Price shall have been
delivered in the manner described in Section 1.2.
     6.8 Delivery of Documents and Instruments. The following documents shall
have been duly authorized, executed and delivered by Buyer, shall be in full
force and effect on the Closing Date without any event or condition having
occurred or existing that constitutes, or that with the giving of notice or
lapse of time or both would constitute, a default or breach of any thereof or
would give any party thereto the right to terminate any thereof, shall be in
form and substance satisfactory to Seller, and executed counterparts of each
thereof shall have been delivered to Seller:

24



--------------------------------------------------------------------------------



 



     (a) Assignment and Assumption of Construction Contract, in substantially
the form attached hereto as Appendix A;
     (b) Assignment and Assumption of NO Crane Contract, in substantially the
form attached hereto as Appendix B;
     (c) Assignment and Assumption of Huisman Crane and Winch Contract, in
substantially the form attached hereto as Appendix C;
     (d) Time Charter Agreement for the Vessel acceptable to Buyer and Seller;
     (e) An Officer’s Certificate (signed on behalf of Buyer by its Chief
Executive Officer) dated as of the Closing Date certifying the fulfillment of
the conditions specified in Sections 6.1 and 6.2 hereof;
     (f) A Certificate of the Secretary of Buyer dated as of the Closing Date
attesting to the incumbency and the signature specimens with respect to the
officers of such entity executing the Agreement and any other document delivered
pursuant to the Agreement by or on behalf of such entity, and attesting to such
other instruments and documents as counsel for Seller shall reasonably request;
     (g) Documentation evidencing the release of that certain Letter of Credit
issued for the benefit of Merwede pursuant to the Construction Contract; and
     (h) Further instruments and documents, in form and content reasonably
satisfactory to counsel for Seller, as may be necessary or reasonably
appropriate to consummate the transactions contemplated hereby.
ARTICLE 7
SURVIVAL
     7.1 Survival of Representations and Warranties. The respective
representations and warranties made by the parties in this Agreement or in any
certificate or document executed and delivered by either party to the other
party pursuant to this Agreement, as well as any indemnification rights granted
herein, shall survive the Closing Date and the consummation of the transactions
contemplated hereby until the later of (i) the date that is eighteen (18) months
after the Closing Date and (ii) the date that is six months after the delivery
of the Vessel to Buyer (or its assignee) by Merwede pursuant to the Construction
Agreement, regardless of any investigation made by the parties hereto or any
statutes of limitations, except for the representations and warranties made in
Sections 2.1, 2.2, 2.5, 2.15, 3.1, 3.2 and 3.5, which shall survive
indefinitely.
     7.2 Survival of Covenants and Agreements. All covenants and agreements in
this Agreement shall continue in full force and effect and survive until
performed in accordance with their respective terms by the relevant party or
parties. A warranty shall not for any purposes hereunder be considered a
covenant.

25



--------------------------------------------------------------------------------



 



ARTICLE 8
INDEMNIFICATION
     8.1 In General.
     (a) Except for any cause of action for fraud and any claims for specific
performance of any covenants set forth in this Agreement, from and after the
Closing, the indemnification provided in this Article 8 shall be the sole and
exclusive remedy of any party arising out of, related to, in connection with or
with respect to this Agreement; provided, however, that this clause shall not
affect or limit the rights or remedies of any party arising under or in
connection with any other agreements entered into before, on or after the
Closing Date between the parties and/or their Affiliates, including any time
charters or vessel management agreements.
     (b) Effective as of the Closing Date, Seller hereby irrevocably and
unconditionally waives, and releases Buyer and Buyer’s Affiliates from, and
agrees never to make or assert, any claims, rights, causes of action, remedies
or damages that it may have or assert against Buyer or any of Buyer’s Affiliates
pursuant to the terms of this Agreement or the transactions contemplated hereby
or the discussions, negotiations and investigations conducted in connection
herewith, except for any claims, rights, causes of action, remedies or damages
that he or it may have or assert pursuant to this Article 8 and Section 4.11;
provided, however, that this clause shall not affect or limit the rights or
remedies of Seller arising under or in connection with any other agreements
entered into before, on or after the Closing Date between the parties and/or
their Affiliates, including any time charters or vessel management agreements.
Seller agrees to execute and deliver to Buyer such further waivers, releases and
discharges as may be reasonably necessary or appropriate to give full effect to
this Section 8.1(b).
     (c) Effective as of the Closing Date, Buyer hereby irrevocably and
unconditionally waives, and releases Seller and Sellers’ Affiliates from, and
agrees never to make or assert, any claims, rights, causes of action, remedies
or damages that it may have or assert against Seller or any of Sellers’
Affiliates pursuant to the terms of this Agreement or the transactions
contemplated hereby or the discussions, negotiations and investigations
conducted in connection herewith, except for any claims, rights, causes of
action, remedies or damages that it may have or assert pursuant to this
Article 8 and Section 4.11; provided, however, that this clause shall not affect
or limit the rights or remedies of Buyer arising under or in connection with any
other agreements entered into before, on or after the Closing Date between the
parties and/or their Affiliates, including any time charters or vessel
management agreements. Buyer agrees to execute and deliver to Seller such
further waivers, releases and discharges as may be reasonably necessary or
appropriate to give full effect to this Section 8.1(c).
     8.2 Indemnification of Buyer Indemnitees. Subject to the limitations set
forth in Article 7 and this Article 8, Seller hereby agrees to indemnify and
hold the Buyer Indemnitees harmless from and against all Adverse Consequences
arising out of, based upon or resulting from:
     (a) any breach of representation or warranty of Seller contained in
Article 2 of this Agreement or in any Officer’s Certificate delivered pursuant
to Article 5;

26



--------------------------------------------------------------------------------



 



     (b) any breach or non-fulfillment of any covenant or agreement on the part
of Seller under the terms of this Agreement;
     (c) any Taxes payable by Seller arising from, based upon or relating to the
sale of the Assets pursuant to this Agreement (except as provided in Sections
1.6 and 1.7);
     (d) the Excluded Liabilities and the Excluded Assets;
     (e) any breach or default by Seller under the Assumed Contracts prior to
the Closing Date (other than with respect to the Payment Defaults); and
     (f) the ownership of the Seller’s business and/or the use and operation of
the Seller’s business on or before the Closing Date (other than with respect to
the Payment Defaults).
     8.3 Indemnification of Seller Indemnitees. Subject to the limitations set
forth in Article 7 and this Article 8, Buyer agrees to indemnify and hold the
Seller Indemnitees harmless from and against all Adverse Consequences arising
out of, based upon or resulting from:
     (a) any breach of representation or warranty of Buyer contained in
Article 3 of this Agreement or in any Officer’s Certificate delivered pursuant
to Article 6;
     (b) any breach or non-fulfillment of any agreement on the part of Buyer
under the terms of this Agreement;
     (c) Buyer’s failure to perform the contractual duties, liabilities and
obligations of Seller that accrue, arise or come due after the Closing under the
Assumed Contracts and payment of the 2008 January Payments in accordance with
the terms of the Assumed Contracts; and
     (d) the ownership of the Assets and/or the use and operation of the Assets
from and after the Closing Date.
     8.4 Limitation on Indemnification. Seller’s maximum aggregate liability
under Section 8.2(a) shall be limited to an amount equal to thirty-five (35%) of
the Purchase Price. Notwithstanding the foregoing, the limitations on
indemnification set forth in this Section 8.4 shall not apply to any
indemnification claim relating to any breach of any representation or warranty
contained in Sections 2.1, 2.2, 2.5 or 2.15.
     8.5 Method of Asserting Claims, Etc. The items listed in Section 8.2 and
Section 8.3 are sometimes collectively referred to herein as “Damages”; provided
that such reference shall be understood to mean the respective damages from and
against which Buyer and its Affiliates and their respective subsidiaries,
officers, directors, managers, members, employees, representatives, agents and
attorneys (the “Buyer Indemnitees”) or Seller and its Affiliates and their
respective subsidiaries, officers, directors, employees, representatives, agents
and attorneys (the “Seller Indemnitees”), as the case may be, are indemnified as
the context requires. The person claiming indemnification hereunder, whether a
Buyer Indemnitee or a Seller Indemnitee, is sometimes referred to as the
“Indemnified Party” and the party against whom such claims are asserted
hereunder is sometimes referred to as the “Indemnifying Party.” All claims for

27



--------------------------------------------------------------------------------



 



indemnification by an Indemnified Party under Section 8.2 or Section 8.3 hereof,
as the case may be, shall be asserted and resolved as follows:
     (a) If any claim or demand for which an Indemnifying Party would be liable
for Damages to an Indemnified Party hereunder is overtly asserted against or
sought to be collected from such Indemnified Party by a third party (a “Third
Party Claim”), such Indemnified Party shall with reasonable promptness (but in
no event later than thirty (30) days after the Third Party Claim is so asserted
or sought against the Indemnified Party) notify in writing the Indemnifying
Party of such Third Party Claim enclosing a copy of all papers served, if any,
and specifying the nature of and specific basis for such Third Party Claim and
the amount or the estimated amount thereof to the extent then reasonably
determinable, which estimate shall not be conclusive of the final amount of such
Third Party Claim (the “Claim Notice”). For this purpose the commencement of any
audit or other investigation respecting Taxes shall constitute a Third Party
Claim. Notwithstanding the foregoing, failure to so provide a Claim Notice as
provided above shall not relieve the Indemnifying Party from its obligation to
indemnify the Indemnified Party with respect to any such Third Party Claim
except to the extent that a failure to so notify the Indemnifying Party in
reasonably sufficient time prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim. The Indemnifying Party shall have thirty
(30) days from delivery of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (i) whether or not the Indemnifying Party disputes the
liability of the Indemnifying Party to the Indemnified Party hereunder with
respect to such Third Party Claim and (ii) whether or not the Indemnifying Party
desires, at the sole cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such Third Party Claim.
     (b) If the Indemnifying Party notifies the Indemnified Party within the
Notice Period that the Indemnifying Party does not dispute its liability to the
Indemnified Party and that the Indemnifying Party desires to defend the
Indemnified Party with respect to the Third Party Claim pursuant to this
Article 8, then the Indemnifying Party shall have the right to defend, at its
sole cost and expense, such Third Party Claim by all appropriate proceedings,
which proceedings shall be diligently prosecuted by the Indemnifying Party to a
final conclusion or settled at the discretion of the Indemnifying Party (but
only if the Indemnifying Party is liable hereunder to the Indemnified Party for
the full amount of, and all obligations under, such settlement; otherwise, no
such settlement shall be agreed to without the prior written consent of the
Indemnified Party). If the Indemnifying Party is liable hereunder to the
Indemnified Party for the full amount of such Third Party Claim, the
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnified Party is hereby authorized, at the sole cost and expense of the
Indemnifying Party (but only if the Indemnified Party is actually entitled to
indemnification hereunder or if the Indemnifying Party assumes the defense with
respect to the Third Party Claim as permitted hereunder), to file during the
Notice Period any motion, answer or other pleadings which the Indemnified Party
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and not prejudicial to the Indemnifying Party (it being
understood and agreed that if an Indemnified Party takes any such action which
is prejudicial and conclusively causes a final adjudication which is adverse to
the Indemnifying Party, the Indemnifying Party shall be relieved of its
obligations hereunder with respect to such Third Party Claim); and provided,
further, that if requested by the Indemnifying Party, the Indemnified Party
agrees, at the sole cost and expense of the Indemnifying Party, to cooperate
with the Indemnifying Party

28



--------------------------------------------------------------------------------



 



and its counsel in contesting any Third Party Claim which the Indemnifying Party
elects to contest, or, if appropriate and related to the Third Party Claim in
question, in making any counterclaim against the person asserting the Third
Party Claim, or any cross-complaint against any person. The Indemnified Party
may participate in, but not control (except if the Indemnifying Party is not
liable hereunder to the Indemnified Party for the full amount of such Third
Party Claim, in which case whichever of the Indemnifying Party or the
Indemnified Party is liable for the largest amount of Damages with respect to
the Third Party Claim shall control), any defense or settlement of any Third
Party Claim with respect to which the Indemnifying Party is participating
pursuant to this Section 8.5(b), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation.
     (c) If the Indemnifying Party fails to notify the Indemnified Party within
the Notice Period that the Indemnifying Party does not dispute its liability to
the Indemnified Party and that the Indemnifying Party desires to defend the
Indemnified Party pursuant to this Article 8, then the Indemnified Party shall
have the right to defend, at the sole cost and expense of the Indemnifying
Party, the Third Party Claim by all appropriate proceedings, which proceedings
shall be promptly and vigorously prosecuted by the Indemnified Party to a final
conclusion or settled. The Indemnified Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party agrees, at the sole cost and expense of the Indemnifying Party, to
cooperate with the Indemnified Party and its counsel in contesting any Third
Party Claim which the Indemnified Party is contesting, or, if appropriate and
related to the Third Party Claim in question, in making any counterclaim against
the person asserting the Third Party Claim, or any cross-complaint against any
person. Notwithstanding the foregoing provisions of this Section 8.5(c), if the
Indemnifying Party has timely notified the Indemnified Party that the
Indemnifying Party disputes its liability to the Indemnified Party and if such
dispute is resolved in favor of the Indemnifying Party by final, non-appealable
order of a court of competent jurisdiction, the Indemnifying Party shall not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this Section 8.5(c) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request and the Indemnified Party shall
reimburse the Indemnifying Party in full for all costs and expenses of such
litigation. The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Party pursuant to this
Section 8.5(c) (other than a dispute as to the Indemnifying Party’s liability to
the Indemnified Party) and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
     (d) If any Indemnified Party should have a claim against any Indemnifying
Party hereunder which does not involve a Third Party Claim, the Indemnified
Party shall notify the Indemnifying Party of such claim by the Indemnified
Party, specifying the nature of and specific basis for such claim and the amount
of the estimated amount of such claim (the “Indemnity Notice”). If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
from delivery of the Indemnity Notice that the Indemnifying Party disputes such
claim, the amount or estimated amount of such claim as specified by the
Indemnified Party shall be conclusively deemed a liability of the Indemnifying
Party. If the Indemnifying Party has timely disputed such claim, as provided
above, such dispute shall be resolved by litigation in an appropriate court of
competent jurisdiction or as the parties otherwise at such time agree.

29



--------------------------------------------------------------------------------



 



     8.6 Payment of Indemnity. Any indemnity claim shall be paid in cash by the
Indemnifying Party to or on behalf of the appropriate Indemnified Party. At
Buyer’s option, any indemnity claim can be paid in whole or in part by Buyer
drawing down under the Letter of Credit delivered by Seller to Buyer pursuant to
the terms of this Agreement.
     8.7 Indemnification Reductions and Other Matters.
     (a) Any indemnification owing to an Indemnified Party pursuant to this
Article 8 shall be reduced by any amounts actually received by the Indemnified
Party in connection with (i) any insurance coverage with respect thereto
(provided that amounts covered that are subject to retrospective payments or
premiums shall be reduced (but not below zero) by the amount of such payments or
premiums) or indemnification rights (other than under this Agreement) (net of
expenses to enforce, collect and pursue a claim for such insurance coverage or
indemnification), (ii) any claims the Indemnified Party has against any third
party that reduces the Adverse Consequences that would otherwise be sustained
(net of expenses to enforce, collect and pursue such claims against third
parties) or (iii) any actual reduction in cash Taxes attributable to such
indemnified liability (any such amounts received that reduce the indemnification
owing to an Indemnified Party, the “Indemnity Reduction Amounts”). If the
Indemnified Party receives any Indemnity Reduction Amounts under applicable
insurance policies, or from any third party, in respect of an indemnified
Adverse Consequence after the full amount of such indemnified Adverse
Consequences has been paid by the Indemnifying Party or after an Indemnifying
Party has made a partial payment of such indemnified Adverse Consequences and
such Indemnity Reduction Amounts exceed the remaining unpaid balance of such
indemnified Adverse Consequences, then such Indemnified Party shall promptly
remit to the Indemnifying Party an amount equal to the excess (if any) of
(A) the amount theretofore paid by the Indemnifying Party in respect of such
indemnified Adverse Consequences, less (B) the amount of the indemnity payment
that would have been due if such Indemnity Reduction Amounts in respect thereof
had been received before the indemnity payment was made.
     (b) In the event that an Indemnifying Party makes any payment to any
Indemnified Party for indemnification for which such Indemnified Party could
have collected on a claim against a third party, the Indemnifying Party shall be
entitled to pursue claims and conduct litigation in good faith on behalf of such
Indemnified Party and any of its successors, to pursue and collect in good faith
on any indemnification or other remedy available to such Indemnified Party
thereunder with respect to such claim and generally to be subrogated to the
rights of such Indemnified Party, but only to the extent the Indemnified Party
has been made whole for any Damages it has suffered or incurred, and provided
that the Indemnifying Party shall fully indemnify, defend and hold the
Indemnified Party harmless from and against any claims asserted or threatened
against the Indemnified Party by any third parties in connection with the
Indemnifying Party’s pursuit of such claims. Except pursuant to a settlement
agreed to by the Indemnifying Party, the Indemnified Party shall not waive or
release any material contractual right to recover from a third party any known
Adverse Consequences subject to indemnification hereby without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld,
delayed or conditioned. The Indemnified Party shall cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, with respect to any
such effort to pursue and collect with respect thereto and shall execute and
deliver to the Indemnifying Party

30



--------------------------------------------------------------------------------



 



such documents and instruments as may be reasonably necessary or appropriate to
give full effect to this Section 8.7(b).
     (c) Any Adverse Consequences included in the calculation of Remaining
Contract Payments pursuant to Section 4.11 shall not be subject to
indemnification under Section 8.2.
     8.8 Adverse Consequences. As used in this Agreement, the term “Adverse
Consequences” shall mean actions, claims, suits, debts, liabilities,
obligations, losses, costs, deficiencies, penalties, fines, expenses and other
judgments (at equity or in law) and damages whenever arising or incurred,
including without limitation, amounts paid in settlement and reasonable
attorneys fees and expenses.
ARTICLE 9
TERMINATION
     9.1 Termination. This Agreement may be terminated at any time before the
Closing Date:
     (a) by mutual consent of Buyer, on the one hand, and Seller, on the other
hand;
     (b) by Buyer, upon notice of termination of its obligation to consummate
the transaction delivered to Seller, if Buyer reasonably has determined that
there has been any material breach of any covenant of Seller or that Seller has
materially breached any of its representations or warranties (in any case
without regard to any materiality or other limitation stated in such covenant,
representation or warranty), stating in particularity the default or defaults on
which the notice is based; provided, however, that Seller shall, after receipt
of such notice, have fifteen (15) days in which to cure such material breach
and, if so cured, Buyer shall, for that reason, have no right to terminate this
Agreement;
     (c) by Seller upon notice of termination of its obligation to consummate
the transaction delivered to Buyer, if Seller reasonably has determined that
there has been any material breach of any covenant of Buyer or that Buyer has
breached any of its representations or warranties (in any case without regard to
any materiality or other limitation stated in such covenant, representation or
warranty), stating in particularity the default or defaults on which the notice
is based; provided, however, that Buyer shall, after receipt of such notice,
have fifteen (15) days in which to cure such material breach and, if so cured,
Seller shall, for that reason, have no right to terminate this Agreement;
     (d) by either Buyer, on the one hand, or Seller, on the other hand, if the
Closing has not occurred on or before January 21, 2008; provided, however, that
neither Buyer on the one hand nor Seller on the other hand shall be entitled to
terminate this Agreement pursuant hereto if such party is in material breach of
any of its representations, warranties or covenants contained in this Agreement;
     (e) by either Buyer, on the one hand, or Seller, on the other hand, in
accordance with Section 11.9 of this Agreement; or

31



--------------------------------------------------------------------------------



 



     (f) by Buyer on or before January 9, 2008, if, after entering into this
Agreement, any fact, circumstance or event comes to the Buyer’s attention that,
in the Buyer’s good faith, reasonable judgment, is so materially adverse as to
make it impracticable or inadvisable to proceed with the purchase of the Assets
on the terms and in the manner contemplated in this Agreement.
     9.2 Termination Remedies. Except as otherwise set forth below in this
Section, if this Agreement is terminated pursuant to Sections 9.1(a), 9.1(d),
9.1(e) or 9.1(f) above, such termination shall be without liability to any party
hereto, except as specifically provided in Section 11.11. If this Agreement is
terminated pursuant to Sections 9.1(b) or 9.1(c) above, the rights and remedies
granted hereby shall be cumulative and nonexclusive of any other right or remedy
available to the terminating party at law or in equity. The parties agree that
the Assets are unique in character and, if Seller refuses to consummate the
transactions contemplated herein for any reason other than (i) pursuant to
Sections 9.1(a), 9.1(c), 9.1(d) or 9.1(e) or (ii) because there has been a
failure to satisfy any of the conditions (not otherwise waived by Seller) set
forth in Article 6, damages suffered by Buyer may not be readily ascertainable.
Accordingly, Seller agrees that Buyer, at its option, shall be entitled to seek
the equitable remedy of specific performance. The terms of Sections 1.8, 4.7,
9.2, 11.1, 11.2, 11.3, 11.4, 11.8, 11.11, 11.13, 11.14 and Article 10 shall
survive the termination of this Agreement.
ARTICLE 10
NOTICES
     Whenever any notice, request, claim, demand or other communication is
required or permitted under this Agreement, such notice, request, claim, demand
or other communication shall be in writing and shall be given (and shall be
deemed to have been duly received, if so given and no notice of failure of
delivery is received) by (a) personal delivery, (b) electronic transmission
(facsimile or other generally recognized electronic means of delivery, other
than e-mail) (provided that a copy of such transmission shall also be given by
means of clause (a), (c) or (d)), (c) nationally recognized commercial courier
for next business day delivery or (d) registered or certified mail, postage
prepaid, return receipt requested, to the parties at the addresses set forth
below or at such other addresses as such parties may designate by notice to the
other parties. No such notice specifying a new address shall be deemed to have
been given until it is actually received by the party sought to be charged with
the contents.
     If to Seller, to:
Superior Offshore International, Inc.
717 Texas Avenue, Suite 3150
Houston, Texas 77002
Facsimile: (713) 910-4755
Attention: Chief Executive Officer

32



--------------------------------------------------------------------------------



 



     With a copy (which shall not constitute notice) to:
Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Facsimile: (713) 437-5370
Attention: William S. Anderson, Esq.
     If to Buyer, to:
Hornbeck Offshore Services, LLC
103 Northpark Blvd., Suite 300
Covington, LA 70447
Facsimile: (985) 727-2006
Attention: Chief Executive Officer
     With a copy (which shall not constitute notice) to:
Winstead PC
600 Town Center One
1450 Lake Robbins Drive
The Woodlands, Texas 77380
Facsimile: (281) 681-5901
Attention: R. Clyde Parker, Jr., Esq.
     All notices, requests, claims, demands or other communications personally
delivered will be deemed given on the date delivered. Any notice, request,
claim, demand or other communication by electronic transmission will be deemed
delivered to the party to whom addressed on the earlier of actual delivery or
the first business day after such transmission was sent if such transmission was
electronically confirmed or no notice that it was undeliverable was received.
Any notice, request, claim, demand or other communication delivered by courier
will be deemed given on the earlier of actual delivery or the first business day
after deposit with an overnight courier. Any notice, request, claim, demand or
other communication delivered by mail will be deemed given on the third business
day after deposit in the United States mail.
ARTICLE 11
MISCELLANEOUS
     11.1 Usage of Terms. In this Agreement, unless a clear intention to the
contrary appears:
     (a) the singular number includes the plural and vice versa;
     (b) reference to any person includes such person’s successors and assigns,
to the extent such successors and assigns are not prohibited by this Agreement,
and reference to a person in a particular capacity excludes such person in any
other capacity or individually;
     (c) reference to any gender includes each other gender;

33



--------------------------------------------------------------------------------



 



     (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;
     (e) reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Law means that provision of such Law from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
     (f) reference to the knowledge of a party means the actual knowledge of
such party’s officers, directors and senior management employees, after diligent
inquiry;
     (g) reference to Seller’s material assets or properties, or similar
terminology, shall mean all the material assets and properties of Seller and its
Affiliates;
     (h) “hereunder,” “hereof,” “hereto” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof;
     (i) “including” means including without limiting the generality of any
description preceding such term;
     (j) “or” is used in the inclusive sense of “and/or”;
     (k) with respect to any determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
     (l) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto; and
     (m) unless otherwise specified herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP for financial reporting in the United States of America.
     11.2 Legal Representation of the Parties. This Agreement was negotiated by
the parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
     11.3 Incorporation of Schedules and Appendices; Entire Agreement. The
Appendices and Schedules attached hereto are an integral part of this Agreement
and are incorporated herein by this reference and the specific references
thereto contained herein. This Agreement supersedes all prior discussions and
agreements among the parties with respect to the subject matter of this
Agreement, including the Letter. This Agreement, including the Appendices and
Schedules hereto to be delivered in connection herewith, contains the sole and
entire agreement among the parties hereto with respect to the subject matter
hereof.

34



--------------------------------------------------------------------------------



 



     11.4 Waiver. Any term or condition of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof; such waiver shall be
in writing and shall be executed by the chairman, president or a vice president
of each of the parties as applicable. A waiver on one occasion shall not be
deemed to be a waiver of the same or any other matter on a future occasion.
     11.5 Amendment. This Agreement may be modified or amended only by a writing
duly executed by or on behalf of all the parties hereto.
     11.6 Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.
     11.7 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     11.8 Governing Law. Except as otherwise provided herein, this Agreement and
all rights and obligations hereunder, including matters of construction,
validity and performance shall be governed by the Laws of the State of Texas
without giving effect to the principles of conflicts of laws thereof. Buyer and
Seller each hereby submit to the personal jurisdiction of the United States
District Court for the Eastern District of Louisiana, which shall be the
exclusive forum and venue for all disputes, controversies and enforcement
actions arising or related to this Agreement.
     11.9 Risk of Loss. The risk of any loss, damage, impairment, confiscation
or condemnation of the Assets or any part thereof shall be upon Seller at all
times before the Closing Date. In any such event, Seller may either (a) repair,
replace or restore any such property as soon as possible after its loss,
impairment, confiscation or condemnation, or (b) if insurance proceeds are
sufficient to repair, replace or restore the property, pay such proceeds to
Buyer; provided, however, that in the event of damage to any substantial portion
of the Assets prior to the Closing Date, Buyer or Seller may terminate this
Agreement with no penalty or liability to Buyer or Seller.
     11.10 Binding Effect; Successors and Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns; provided, however, that this Agreement or any right or
part hereunder shall not be voluntarily assigned by either party hereto without
the prior written consent of the other party hereto, except that prior to the
Closing Date Buyer may assign its rights and obligations hereunder to a wholly
owned, direct or indirect, subsidiary of Hornbeck Offshore Services, Inc. by
providing written notice of such assignment to Seller provided that Buyer shall
remain fully and unconditionally responsible to Seller for the full and prompt
payment and performance of the obligations of Buyer’s assignee under this
Agreement. Each party hereto shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation, contribution,
assignment, restructuring or otherwise) to all or substantially all the business
and/or assets of such party, by agreement in writing in form and substance
reasonably satisfactory to the other party, expressly, absolutely, and
unconditionally to assume and agree to perform this Agreement in the same manner
and to

35



--------------------------------------------------------------------------------



 



the same extent that such party would be required to perform it if no such
succession or assignment had taken place.
     11.11 Expenses. The Seller shall pay all expenses incurred by Seller in
connection with the Letter, this Agreement and the transactions contemplated
hereby, including, the expenses of legal counsel and other professional
expenses, as well as other expenses incurred by the Seller in connection
herewith and not expressly allocated hereunder. In addition, Seller shall
reimburse Buyer at Closing for all actual out-of-pocket expenses reasonably
incurred by Buyer in connection with the Letter, this Agreement and the
transactions contemplated hereby, including, all legal and other professional
expenses, the expenses of Buyer’s due diligence review and other expenses
incurred by Buyer in connection herewith and not expressly allocated hereunder,
provided Buyer shall provide supporting documentation for such costs; provided,
however, that in no event shall Seller be required to reimburse Buyer for
expenses in excess of $150,000 in the aggregate. Notwithstanding the foregoing,
if the Reimbursement Guaranties are not all transferred, or replacement
guaranties are not issued (through a financial institution that is reasonably
acceptable to Buyer) to replace all the Reimbursement Guaranties, to Buyer at
the Closing, Seller shall pay $450,000 to Buyer at the Closing, superseding
Seller’s reimbursement obligations in the immediately preceding sentence above
and, from and after the Closing, Seller shall have no further obligations under
this Section 11.11. Notwithstanding anything in this Agreement to the contrary,
Seller shall have no liability under this Agreement for any inability or failure
to assign, transfer or convey any of the Reimbursement Guaranties to Buyer (or
to obtain replacements thereof) except for the payment expressly set forth in
the immediately preceding sentence.
     11.12 Further Assurances. Seller, on the one hand, and Buyer, on the other
hand, at any time after the Closing Date, will promptly execute, acknowledge and
deliver any further deeds, assignments, conveyances and other assurances,
documents and instruments of transfer, reasonably requested by the other parties
and necessary to comply with the representations, warranties and covenants
contained herein and will take any action consistent with the terms of this
Agreement that may reasonably be requested by the other parties for the purpose
of assigning, transferring, granting, conveying, vesting and confirming
ownership in or to Buyer, or reducing to Buyer’s possession, any or all of the
Assets or effecting the assumption of the Assumed Contracts.
     11.13 No Third Party Beneficiary. Any agreement to perform any obligation
or pay any amount and any assumption of any obligation herein contained, express
or implied, shall be only for the benefit of the parties hereto and their
respective successors and permitted assigns as expressly permitted in this
Agreement, and such agreements and assumptions shall not inure to the benefit of
any obligee, whomever, it being the intention of the undersigned that no one
shall be or be deemed to be a third party beneficiary of this Agreement other
than parties that may have a right to indemnification under this Agreement.
     11.14 Limitation of Liability. The parties hereto expressly acknowledge and
agree that no party hereto shall have any liability under any provision of this
Agreement for any punitive, incidental, consequential, special or indirect
damages, including business interruption, diminution in value, loss of future
revenue, profits or income, or loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement.

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

                  BUYER:
 
                HORNBECK OFFSHORE SERVICES LLC     a Delaware limited liability
company
 
           
 
  By:   /s/ Todd M. Hornbeck    
 
           
 
      Todd M. Hornbeck    
 
      Chief Executive Officer    
 
                SELLER:
 
                SUPERIOR OFFSHORE INTERNATIONAL, INC.     a Delaware corporation
 
           
 
  By:   /s/ Roger D. Burks    
 
           
 
  Name:   Roger D. Burks    
 
  Title:   Executive Vice President, Chief Financial and Administrative Officer
   

[Signature Page to Asset Purchase Agreement By and Between
Hornbeck Offshore Services LLC and Superior Offshore International, Inc.]

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Reimbursement Guaranties

 



--------------------------------------------------------------------------------



 



Schedule 2.12
Accounts Payable

 



--------------------------------------------------------------------------------



 



Schedule 2.13
Contracts and Commitments

 



--------------------------------------------------------------------------------



 



Schedule 2.17
Construction Expenses

 



--------------------------------------------------------------------------------



 



Appendix A
Assignment and Assumption of Construction Contract

 



--------------------------------------------------------------------------------



 



Appendix B
Assignment and Assumption of NO Crane Contract

 



--------------------------------------------------------------------------------



 



Appendix C
Assignment and Assumption of Huisman Crane and Winch Contract

 



--------------------------------------------------------------------------------



 



Appendix D
Letter of Credit

 



--------------------------------------------------------------------------------



 



Appendix E
Release

 